 



Exhibit 10.18
AGREEMENT OF LIMITED PARTNERSHIP
OF
LIBERTY WASHINGTON, LP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I CERTAIN DEFINITIONS
    1  
ARTICLE II ORGANIZATION AND PURPOSE
    12  
2.01 Continuation of the Company
    12  
2.02 Name of Company
    13  
2.03 Principal Place of Business
    13  
2.04 Purpose
    13  
2.05 Exclusive Activities of Company
    13  
2.06 No Payment of Individual Obligations
    13  
2.07 Title to Assets
    13  
2.08 Term
    13  
2.09 Representations and Warranties
    13  
ARTICLE III CAPITAL
    14  
3.01 Initial Capital Contributions; Other Related Transactions
    14  
3.02 Additional Capital Contributions
    15  
3.03 Failure to Make Capital Contribution
    15  
3.04 Capital Accounts
    16  
3.05 Negative Capital Accounts
    17  
3.06 Return of Capital; No Interest on Amounts in Capital Account
    17  
ARTICLE IV ALLOCATIONS
    17  
4.01 Allocation of Profits and Losses
    17  
4.02 Special Allocations
    18  
4.03 Curative Allocations
    19  
4.04 Other Allocation Rules
    20  

i



--------------------------------------------------------------------------------



 



              Page  
4.05 Tax Allocations: Code Section 704(c)
    20  
ARTICLE V DISTRIBUTIONS
    20  
5.01 Net Cash Receipts
    20  
5.02 Cash Flow from Liquidating Sale
    21  
5.03 Distributions on Liquidation
    21  
5.04 Distributions in Kind
    22  
5.05 REIT Distributions
    22  
5.06 Offsets
    22  
ARTICLE VI MANAGEMENT
    23  
6.01 Management and Control of Company Business
    23  
6.02 Delegation; Standards; Indemnification
    25  
6.03 Annual Business Plan
    27  
6.04 Matters Requiring Approval of NYSCRF
    28  
6.05 Hazardous Materials
    30  
6.06 Emergency Actions
    30  
6.07 Regular Meetings
    31  
6.08 Special Meetings
    31  
6.09 Third Parties
    31  
6.10 Other Activities of Partners
    32  
6.11 Withholding of Tax on Certain Company Distributions
    32  
6.12 Unrelated Business Taxable Income
    33  
6.13 Prohibited Transactions
    34  
6.14 Deemed Approval
    35  
6.15 Reporting Requirements
    35  
6.16 Action by Partners
    36  

- ii -



--------------------------------------------------------------------------------



 



              Page  
6.17 Right to Disclose Information
    36  
6.18 Contracts with Affiliates
    36  
6.19 Loan Provisions
    36  
6.20 Project Financing
    37  
6.21 Title Holding Subsidiaries
    38  
6.22 Ratification of Recitals
    39  
ARTICLE VII COMPENSATION OF PARTNERS; PAYMENT OF COMPANY EXPENSES
    39  
7.01 Compensation from Company
    39  
7.02 Company Expenses
    39  
ARTICLE VIII COMPANY BOOKS, RECORDS AND STATEMENTS
    40  
8.01 Books and Records
    40  
8.02 Method of Accounting
    40  
8.03 Fidelity and Other Bonds
    40  
8.04 Financial Statements; Appraisals and Other Information
    40  
8.05 Bank Accounts
    42  
8.06 Tax Matters
    42  
8.07 Certain Elections
    43  
ARTICLE IX DEFAULT PROVISIONS
    44  
9.01 Events of Default
    44  
9.02 Grace Period
    44  
9.03 Remedies Reserved
    45  
ARTICLE X TRANSFER OF PARTNERSHIP INTERESTS; SALE OF PROPERTY
    45  
10.01 Transfer
    45  
10.02 Approved Transfers
    45  
10.03 Withdrawal of a Partner
    46  

- iii -



--------------------------------------------------------------------------------



 



              Page  
10.04 Admission of Transferee as a Partner
    47  
10.05 Admission of Additional Partners
    47  
ARTICLE XI DISSOLUTION AND LIQUIDATION
    48  
11.01 No Dissolution, etc
    48  
11.02 Events Causing Dissolution
    48  
11.03 Rights to Continue Business of Company
    48  
11.04 Dissolution
    49  
11.05 Liquidation
    49  
11.06 Reasonable Time for Winding Up
    49  
11.07 Termination of Company
    49  
ARTICLE XII BUY-SELL
    49  
12.01 Invoking the Buy-Sell Provision
    49  
12.02 Closing
    50  
12.03 Assumption of Company’s Obligations
    51  
12.04 Payment of Debts
    51  
12.05 Assignment of Rights or Dissolution
    51  
ARTICLE XIII ACQUISITIONS, NEW DEVELOPMENTS AND REDEVELOPMENTS
    51  
13.01 Exclusive Operations
    51  
13.02 Yield Parameters
    51  
13.03 New Acquisitions
    51  
13.04 Initiation of New Developments and Redevelopments
    53  
13.05 Development Management Guaranty
    53  
13.06 Disapproval of Proposed New Development or Redevelopment
    53  
13.07 First Refusal and Repurchase Rights
    54  
ARTICLE XIV MISCELLANEOUS PROVISIONS
    55  

- iv -



--------------------------------------------------------------------------------



 



              Page  
14.01 Additional Actions and Documents
    55  
14.02 Notices
    55  
14.03 Survival and Reliance
    56  
14.04 Waivers
    56  
14.05 Exercise of Rights
    56  
14.06 Binding Effect
    56  
14.07 Limitation on Benefits of this Agreement
    56  
14.08 Amendment Procedure
    56  
14.09 Entire Agreement
    56  
14.10 Pronouns, Time
    57  
14.11 Headings
    57  
14.12 Governing Law
    57  
14.13 Partner’s Representatives
    57  
14.14 Execution in Counterparts
    57  
14.15 Affirmative Action Policy
    57  
14.16 Advisor
    57  
14.17 Insurance
    58  
14.18 Legal Representation of the Company
    58  
14.19 Special Covenants
    58  

     
Exhibit A -
  Form of Development Management Agreement
Exhibit B -
  Form of Management and Leasing Agreement
Exhibit C -
  List of Contributed Properties
Exhibit D -
  Current Debt of the Company
Exhibit E -
  Business Plan for 2007
Exhibit F -
  Reserved
Exhibit G -
  Form of Leasing Update

- v -



--------------------------------------------------------------------------------



 



     
Exhibit H -
  Recitals
Exhibit I -
  Initial Yield Parameters
Exhibit J -
  Report of Independent Public Accountants
Exhibit K -
  Due Diligence for New Acquisitions
Exhibit L -
  Due Diligence for New Developments and Redevelopments
Exhibit M -
  Insurance Requirements

-vi-



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF
LIBERTY WASHINGTON, LP
     THIS AGREEMENT OF LIMITED PARTNERSHIP is made and entered into as of the
4th day of October, 2007 (the “Effective Date”), by and between LIBERTY
WASHINGTON VENTURE, LLC, a Delaware limited liability company (“General
Partner”) as general partner, and NEW YORK STATE COMMON RETIREMENT FUND, as
limited partner (“NYSCRF”), (General Partner and NYSCRF are sometimes referred
to collectively as “Partners”).
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     Unless the context otherwise specifies or requires, the terms defined in
this Article I shall, for the purposes of this Agreement, have the meaning
herein specified. Unless otherwise specified, all references herein to Articles
or Sections are to Articles or Sections of this Agreement.
     “Acquisition Plan” shall have the meaning set forth in Section 13.03.
     “Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time (or any corresponding provisions of succeeding law).
     “Additional Capital Contributions” means, with respect to any Partner, the
total amount contributed to the Company by such Partner pursuant to
Section 3.02(a).
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance in such Partner’s Capital Account as of the end of the relevant
Fiscal Year or period, after (a) crediting to such Capital Account any amounts
which such Partner is deemed to be obligated to restore to the Company pursuant
to the next-to-last sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and (b) debiting to such Capital Account the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing
definition is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
     “Advisor” has the meaning set forth in Section 14.16.
     “Affiliate” means, when used with reference to a specific Person, any
Person directly or indirectly controlling, controlled by, or under common
control with the Person in question. As used in this definition, the terms
“controlling”, “controlled” and “control” mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and

 



--------------------------------------------------------------------------------



 



policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.
     “Agreement” means this Agreement of Limited Partnership of Washington, LP,
as amended from time to time.
     “Approved Vendor” means general contractors, subcontractors, surveyors,
title companies, environmental consultants, material suppliers, engineers and
other professionals of good standing and reputation in the geographic region
where the Property is located.
     “Annual Business Plan” has the meaning set forth in Section 6.03.
     “Auditor” shall mean such national firm of independent certified public
accountants which shall be selected by the General Partner and reasonably
approved by NYSCRF and engaged annually to audit the books and records of the
Company and prepare the tax returns of the Company. The initial Auditor shall be
Ernst & Young LLP.
     “Bankrupt” and “Bankruptcy” each have the meaning set forth in Section
11.02.
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such in any of the States of Illinois, New York,
Virginia or Pennsylvania, or the District of Columbia, shall not be regarded as
a Business Day.
     “Call for Capital” has the meaning set forth in Section 3.02(b).
     “Capital Account” means the Capital Account maintained for each Partner
pursuant to Section 3.04.
     “Capital Contributions” means, with respect to any Partner, the total
amount contributed to the capital of the Company by such Partner pursuant to
Sections 3.01, 3.02 and 3.03(b).
     “Capital Transaction” means the sale, exchange, condemnation (or similar
eminent domain taking or disposition in lieu thereof), destruction by casualty,
financing or refinancing, or disposition of the Property or any portion thereof.
     “Cause” means [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time (or any corresponding provisions of succeeding law). References to Sections
of the Code are to those in effect on the date of this Agreement and shall
include any corresponding future provision of the Code.
     “Company” means Liberty Washington, LP, a Delaware limited partnership
governed by this Agreement, as it may from time to time be reconstituted.

- 2 -



--------------------------------------------------------------------------------



 



     “Company Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
     “Contributed Entities” means the entities identified as such on Exhibit C.
     “Contributed Interests” means those ownership interests in the Contributed
Entities held by Liberty Property Limited Partnership, which are being
contributed to the Company by or on behalf of the General Partner pursuant to
the Contribution Agreement, as identified on Exhibit C.
     “Contribution Agreement” means that certain Contribution Agreement dated on
or about the date of this Agreement by and among LPLP, NYSCRF and the Company,
pursuant to which LPLP is contributing the Contributed Interests to the Company
on behalf of the General Partner, and the General Partner is receiving a credit
to its Capital Account pursuant to Section 3.01.
     “Cost Overrun” has the meaning set forth in the Development Management
Agreement.
     “DC Metropolitan Area” shall mean (i) the District of Columbia, (ii) those
portions of the State of Maryland located within the Interstate 495 “Beltway”,
and (iii) the Counties of Loudon, Fairfax and Arlington, Virginia
     “Default” has the meaning set forth in Section 9.01.
     “Depreciation” means, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such Year or period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for Federal income tax
purposes at the beginning of such Year or period, then Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
Federal income tax depreciation, amortization, or other cost recovery deduction
for such Year or period bears to such beginning adjusted tax basis; provided,
however, that if the adjusted tax basis for Federal income tax purposes of an
asset at the beginning of such Year or period is zero, then Depreciation shall
be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.
     “Development Management Agreement” means an agreement, in substantially the
form attached hereto as Exhibit A, to be entered into between the Company or its
Subsidiaries that own Property, and the General Partner (or its Affiliate) from
time to time in connection with New Developments in accordance with ARTICLE
XIII, as such agreement may be amended from time to time as permitted herein.
     “Effective Date” shall have the meaning set forth in the Preamble to this
Agreement.
     “Entities” shall mean collectively the Contributed Entities and the
Purchased Entities.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations issued thereunder, as amended from time to time, and any successor
to such Act.
     “Extraordinary Cash Flow” means the cash proceeds (including, but not
limited to, any applicable condemnation, insurance and refinancing proceeds)
realized by the Company as a

- 3 -



--------------------------------------------------------------------------------



 



result of a Capital Transaction, increased by the cash interest payments
received on such proceeds, decreased by the sum of the following: (i) any
amounts applied in repayment of any approved debt, (ii) the amount of such
proceeds used, set aside or committed by the Company for repair or replacement
of any portion of the Property; (iii) any expenses, costs or liabilities
incurred by the Company in effecting or obtaining any such Capital Transaction
or the proceeds thereof (including, without limitation, attorneys’ fees, court
costs, brokerage fees, commissions, title insurance and survey costs, recording
fees, and transfer taxes), all of which expenses, costs and liabilities shall be
paid from the gross amount of such cash proceeds to the extent thereof.
     “Final Plans and Specifications” means the plans and specifications
submitted to NYSCRF by the Company to support a request by the General Partner
to commence a New Development in accordance with the Preliminary Plans and
Specifications and approved by NYSCRF.
     “Final Project Budget” means, as to each New Development, the total budget
for the construction and leasing of each New Development prepared by the General
Partner in accordance with the Preliminary Project Budget and approved by
NYSCRF.
     “Fiscal Year” means the calendar year.
     “Functional Office Property” means a Property other than a Redevelopment
Property that is acquired, directly or indirectly, at any time by the Company
and which at the time of its acquisition is improved with an existing office
building.
     “General Partner” means Liberty Washington Venture, LLC.
     “Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for Federal income tax purposes, with the following modifications:
          (a) The initial Gross Asset Value of any asset contributed by a
Partner to the Company shall be the gross fair market value of such asset, as
determined by the contributing Partner and the General Partner, or where the
General Partner is the contributing Partner, by the contributing Partner and
NYSCRF. The initial Gross Asset Value of the Interests are set forth on Exhibit
C.
          (b) The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the General
Partner subject to the approval of NYSCRF, which shall not unreasonably be
withheld, as of the following times: (i) the acquisition of an additional
interest in the Company by any new or existing Partner in exchange for more than
a de minimis Capital Contribution; (ii) the distribution by the Company to a
Partner of more than a de minimis amount of property as consideration for an
interest in the Company; and (iii) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however that
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
General Partner reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Company.

- 4 -



--------------------------------------------------------------------------------



 



          (c) The Gross Asset Value of any Company asset distributed to any
Partner shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined in accordance with Section 5.04.
          (d) The Gross Asset Values of each of the Properties contributed or
sold to the Company as of the Effective Date, and the components thereof, shall
be the amounts set forth next to the name of the Property on Exhibits C and D
hereto, subject to adjustment of such Exhibits to reflect subsequent
transactions and the determination of Gross Asset Values as provided for herein.
          (e) The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), for purposes of paragraph
(f) of the definition of Profits and Losses and for purposes of Section 4.02(h)
hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this subparagraph (e) to the extent the General Partner determines
that an adjustment pursuant to subparagraph (b) above in this definition is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (e).
          (f) If the Gross Asset Value of an asset has been determined or
adjusted pursuant to this Section, then such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses.
          (g) This definition of Gross Asset Value is intended to comply with
the Internal Revenue Code, with particular adherence to the provisions of Code
Section 704(b) and the Regulations thereunder.
     “Guarantors” shall have the meaning set forth in Section 6.20.
     “Hazardous Materials” mean (i) any “hazardous waste” as defined by the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.),
as amended from time to time, and regulations promulgated thereunder (“RCRA”);
(ii) any “hazardous substance” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et
seq.), as amended from time to time, and regulations promulgated thereunder
(“CERCLA”) (including petroleum-based products as described therein);
(iii) other petroleum and petroleum-based products; (iv) asbestos in any
quantity or form which would subject it to regulation under any applicable
Hazardous Materials Law (hereinafter defined); (v) polychlorinated biphenyls;
(vi) any substance, the presence of which on the Property is prohibited by any
Hazardous Materials Law; (vii) any “extremely hazardous substance” or “hazardous
chemical” as those terms are defined in the Emergency Planning and Community
Right-To-Know Act (42 U.S.C. Section 11001 et seq.) as amended from time to
time, and regulations promulgated thereunder; (viii) any “chemical substance” as
that term is defined in the Toxic Substances Control Act (15 U.S.C.
Section 2601) as amended from time to time, and regulations promulgated
thereunder; (ix) any hazardous substances identified under the

- 5 -



--------------------------------------------------------------------------------



 



law of the state in which the Property is located; and (x) any other substance,
including toxic substances, which, by any Hazardous Materials Laws, requires
special handling in its collection, storage, treatment, management, recycling or
disposal.
     “Hazardous Materials Law” means all Governmental Requirements, including,
without limitation, RCRA and CERCLA, relating to the handling, storage,
existence of or otherwise regulating any hazardous wastes, hazardous substances,
toxic substances, radioactive materials, pollutants, chemicals, contaminants or
industrial substances or relating to the removal or remediation of any of the
foregoing.
     “Indemnified Party” has the meaning set forth in Section 6.02(f).
     “Initial Properties” means the Properties owned by the Entities on the date
that the Interests are acquired by the Company pursuant to the Contribution
Agreement.
     “Interests” shall mean collectively the Contributed Interests and the
Purchased Interests.
     “IRR” means the annualized discount rate, compounded as of the last day of
each calendar month, which equates the sum of the present value of all
contributions made by a Partner to the Company with the sum of the present value
of all distributions made to such Partner by the Company (including
distributions of Net Operating Cash Receipts and distributions of Extraordinary
Cash Flow and the value of any distributions in kind made in accordance with
Section 5.04), as calculated by reputable and generally accepted financial
software applications (such as Microsoft Excel, Lotus 123 and Argus or, if they
are no longer available or generally accepted, such other financial applications
as from time to time have the general acceptance of the real estate finance
community). For purposes of the foregoing, all contributions and distributions
made prior to the date of this Agreement shall be deemed to have been made on
the date of this Agreement.
     “Lakeside, LLC” shall have the meaning set forth in the Recitals to this
Agreement.
     “Liberty Loan” shall have the meaning set forth in the Recitals to this
Agreement.
     “Liberty Loan Documents” shall have the meaning set forth in the Recitals
to this Agreement.
     “Liquidating Sale” means the sale of substantially all of the then
remaining Properties, either in one transaction or in a series of related
transactions.
     “Liquidation” means (a) when used with reference to the Company, the
earlier of (i) the date upon which the Company is terminated under Code
Section 708(b)(1)(A), (ii) the date upon which the Company ceases to be a going
concern, or (iii) the date upon which the Company dissolves in accordance with
ARTICLE XI, and (b) when used with reference to a Partner, the earlier of (i)
the date upon which there is a liquidation of such Partner, or (ii) the date
upon which there is a liquidation of such Partner’s Partnership Interest for
purposes of Code Section 761(d).

- 6 -



--------------------------------------------------------------------------------



 



     “LPLP” means Liberty Property Limited Partnership, a Pennsylvania limited
partnership and the sole member of the General Partner.
     “Management and Leasing Agreement” means the Agreement by and between the
Company, or its Subsidiary that owns Property, and Manager attached hereto as
Exhibit B, as amended from time to time as permitted herein.
     “Manager” means Liberty Property Limited Partnership, a Pennsylvania
limited partnership (an Affiliate of General Partner), or its Affiliate.
     “Merger” means that certain merger between Republic Property Trust, RPLP,
Liberty Property Trust, Liberty Acquisition LLC and Liberty Property Limited
Partnership pursuant to that certain Agreement of Plan and Merger dated July 23,
2007.
     “Merger Loan” shall have the meaning set forth in the Recitals to this
Agreement.
     “Net Cash Receipts” means the sum of Net Operating Cash Receipts and
Extraordinary Cash Flow for the applicable period.
     “Net Operating Cash Receipts” means, for any period subject to annual audit
as contemplated by Section 8.04(a) below, the excess of (a) gross cash receipts
from operations (excluding cash proceeds from Capital Transactions and any
security or lease deposits until forfeited or otherwise applied to rent due
under the leases) of the Company during such period in excess of (b) the
aggregate of (i) all operating costs and expenses during such period (not
including interest on borrowed money) of the Company paid in cash during such
period (without deduction for any charge for cost recovery, depreciation or
other expenses not paid in cash), (ii) the cost of debt service, including both
interest and principal reductions and any applicable fees under any approved
debt (including, without limitation, the Liberty Loan) paid during such period,
and (iii) principal and interest on any Tax Payment Loan. Any increase, from the
previous period to the period under determination, in the amounts of reserves
and working capital as reasonably determined by the General Partner in
accordance with the Annual Business Plan shall be treated as a deduction from
Net Operating Cash Receipts for the latter period; and any decrease, from the
previous period to the period under determination, in the amounts of reserves
and working capital as reasonably determined by the General Partner in
accordance with the Annual Business Plan shall be treated as an addition to Net
Operating Cash Receipts for the latter period.
     “New Development” means any new improvements constructed by the Company
pursuant to ARTICLE XIII in accordance with the Annual Business Plan or a
Development Plan on any Vacant Land Property owned, directly or indirectly, by
the Company.
     “New Development Property” means a Property on which the Company has
developed a New Development at any time during the term of this Agreement.
     “Non-Recourse Carveouts” shall have the meaning set forth in Section 6.20.

- 7 -



--------------------------------------------------------------------------------



 



     “Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year shall be
determined in accordance with the provisions of Regulations Section 1.704-2(c).
     “Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
     “Partner” or “Partners” means General Partner, NYSCRF and such successors,
assigns or additional Partners as may be admitted to the Company pursuant to the
terms of this Agreement.
     “Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).
     “Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Partner Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).
     “Partnership Interest” means, as to any Partner, all of the interest of
such Partner in the Company including, without limitation, such Partner’s right
to a distributive share of the profits, losses, and distributions of the Company
and to a distributive share of Company Assets.
     “Percentage Interest” means, as of the Effective Date, seventy-five percent
(75%) for NYSCRF and twenty-five percent (25%) for General Partner respectively,
unless and until changed as provided in this Agreement.
     “Performance Standards” means (i) achieving leasing rates on renewals and
new leases at each Property substantially consistent with market rates for
similar properties in such submarket, (ii) achieving and maintaining occupancy
rates on average for the Properties in a submarket substantially consistent with
occupancy rates for similar type properties in such submarket, (iii) maintaining
in each Fiscal Year on a Company wide basis non-reimbursed capital expenditures
at or below the amounts budgeted in the approved Annual Business Plan,
(iv) timely delivery of financial and managerial reports in accordance with the
provisions of Section 8.04 and (v) performance substantially economically
consistent with the Annual Business Plan.
     “Person” means any individual, corporation, association, company, limited
liability company, joint venture, trust, estate, or other entity or
organization.
     “Preliminary Plans and Specifications” means the plans and specifications
submitted to NYSCRF by the Company to support a request by the General Partner
to commence a New Development or the redevelopment of a Redevelopment Property.
     “Preliminary Project Budget” means the budget for a New Development
submitted to NYSCRF by the Company to support a request by the General Partner
to commence a New Development or the redevelopment of a Redevelopment Property,
including a pro forma operating budget.

- 8 -



--------------------------------------------------------------------------------



 



     “Prime Rate” means the prime rate published by the Wall Street Journal, or
any successor publication reasonably approved by the Partners, from time to
time.
     “Profits” and “Losses” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
          (a) Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this Section shall be added to such taxable income or loss;
          (b) Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this Section, shall be
subtracted from such taxable income or loss;
          (c) In the event the Gross Asset Value of any Company Asset is
adjusted pursuant to any provision of this Agreement in accordance with the
definition of “Gross Asset Value” above, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such Asset for
purposes of computing Profits or Losses;
          (d) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
          (e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” above;
          (f) To the extent an adjustment to the adjusted tax basis of any
Company Asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Partner’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of such asset) or loss (if the adjustment decreases the basis of such
asset) from the disposition of such asset and shall be taken into account for
purposes of computing Profits or Losses;
          (g) Notwithstanding any other provision of this Section, any items,
which are specially allocated pursuant to Section 4.02, or Section 4.04 shall
not be taken into account in computing Profits or Losses; and
          (h) The amounts of the items of Company income, gain, loss, or
deduction available to be specially allocated pursuant to Sections 4.02 and 4.03
but not previously taken

- 9 -



--------------------------------------------------------------------------------



 



into account because of the restrictions of paragraph (g) shall be determined by
applying rules analogous to those set forth in this Section.
     “Project Financing” shall have the meaning set forth in Section 6.20.
     “Property” or “Properties” means each and all of the real estate including,
but not limited to (i) the land and improvements thereon owned, directly or
indirectly, by the Entities and acquired by the Company by contribution of the
Contributed Interests pursuant to the Contribution Agreement and purchase of the
Purchased Interests as described in the Recitals to this Agreement, (ii) all
additional real estate acquired in accordance with the Annual Business Plan or
an Acquisition Plan, and (iii) all improvements, fixtures and personal property
owned, directly or indirectly, by the Company and located thereon, in each case
until disposed of by the Company in accordance with this Agreement. The present
and future Properties are comprised of New Development Properties, Redevelopment
Properties, Functional Office Properties, and Vacant Land Properties.
     “Purchase Money Loan Documents” shall have the meaning set forth in the
Recitals to this Agreement.
     “Purchase Money Note” shall have the meaning set forth in the Recitals to
this Agreement.
     “Purchase Price” shall have the meaning set forth in the Recitals to this
Agreement.
     “Purchased Entities” shall have the meaning set forth in the Recitals to
this Agreement.
     “Purchased Interests” shall have the meaning set forth in the Recitals to
this Agreement..
     “Recitals” means the recitals set forth on Exhibit H attached hereto.
     “Recourse Obligations” shall have the meaning set forth in Section 6.20.
     “Redevelopment Property” means an improved Property or a land position
acquired by the Company that the Partners mutually agree should be considered as
such due to any one or more of the following factors: existing occupancy;
anticipated tenant expirations; amount of capital expenditures intended to be
invested to rehabilitate the Property, or; the anticipated yields on the
investment. The Partners acknowledge that among the Initial Properties, 1129
29th Avenue and the potential additional Floor Area Ratio that may become
available in Republic Park are deemed to be Redevelopment Property
     “Regulations” means the Income Tax Regulations promulgated under the Code
as such regulations may be amended from time to time (including Temporary
Regulations). References to Sections of the Regulations are to those in effect
on the date of this Agreement and shall include any corresponding future
provision of the Regulations.
     “Regulatory Allocations” has the meaning set forth in Section 4.03.
     “REIT” means a “real estate investment trust” within the meaning of the
Code.

- 10 -



--------------------------------------------------------------------------------



 



     “RPLP” means Republic Property Limited Partnership, a Delaware limited
partnership.
     “Section 12.01 Notice” means the notice given pursuant to Section 12.01 of
this Agreement.
     “Subsidiary” means any entity taxable as a company for federal income tax
purposes in which the Company owns any direct or indirect interest in the
profits, losses or capital of the entity.
     “Tax Matters Partner” has the meaning set forth in Section 8.06(b).
     “Tax Payment Loan” has the meaning set forth in Section 6.11(a).
     “Title Holding Subsidiary” has the meaning set forth in Section 6.21.
     “Transfer” has the meaning set forth in Section 10.01(a)
     “Transferee Partner” means any Partner who has acquired any Partnership
Interest by transfer or otherwise from any other Partner.
     “UBTI” means unrelated business taxable income within the meaning of
Section 512 of the Code.
     “Unleveraged Development IRR” shall mean the IRR for all contributions by
and all distributions to NYSCRF with respect solely to New Development
Properties, Redevelopment Properties and Vacant Land Properties, calculated
based on the assumptions that: (a) all funds borrowed by the Company from third
parties from the execution of this Agreement through the Liquidating Sale with
respect to such Properties shall be treated as though such funds had been
obtained by the Company as Capital Contributions from the Partners in proportion
to their respective Percentage Interests at the time of each such borrowing by
the Company, (b) all payments of principal and interest on such borrowed funds
with respect to such Properties shall be treated as though such payments had
been distributed by the Company to the Partners in proportion to their
respective Percentage Interests at the time of each such payment, and (c) all
such borrowed funds to the extent not theretofore repaid shall be treated as
having been repaid at the time of calculation. If a contribution, distribution
or third-party loan relates partly to one or more New Development Properties,
Redevelopment Properties and Vacant Land Properties, and partly to one or more
Functional Office Properties, the amount thereof (or the amount of principal or
interest relating thereto, in the case of a third-party loan) shall be allocated
in an equitable manner based on the extent to which the respective class of
Properties contributed to or was responsible for the amount in question.
     “Unleveraged IRR Target” shall be satisfied if, in connection with a
Liquidating Sale, both of the following are true: [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]

- 11 -



--------------------------------------------------------------------------------



 



     “Unleveraged Functional Office IRR” shall mean the IRR for all
contributions by and all distributions to NYSCRF with respect solely to
Functional Office Properties, calculated based on the assumptions that: (a) all
funds borrowed by the Company from third parties from the execution of this
Agreement through the Liquidating Sale with respect to such Properties shall be
treated as though such funds had been obtained by the Company as Capital
Contributions from the Partners in proportion to their respective Percentage
Interests at the time of each such borrowing by the Company, (b) all payments of
principal and interest on such borrowed funds with respect to such Properties
shall be treated as though such payments had been distributed by the Company to
the Partners in proportion to their respective Percentage Interests at the time
of each such payment, and (c) all such borrowed funds to the extent not
theretofore repaid shall be treated as having been repaid at the time of
calculation. If a contribution, distribution or third-party loan relates partly
to one or more New Development Properties, Redevelopment Properties and Vacant
Land Properties, and partly to one or more Functional Office Properties, the
amount thereof (or the amount of principal or interest relating thereto, in the
case of a third-party loan) shall be allocated in an equitable manner based on
the extent to which the respective class of Properties contributed to or was
responsible for the amount in question.
     “Unreturned Capital Contribution” means the cumulative Capital
Contributions of a Partner, reduced, but not below $0, by the cumulative amounts
distributed to that Partner pursuant to Section 5.02(a) hereof.
     “Vacant Land Property” means a Property which is acquired at any time by
the Company and which is either (a) unimproved except for site work, or
(b) improved with buildings or structures which pursuant to the Acquisition Plan
relating to such Property are planned to be substantially demolished by the
Company.
     “WillowWood, LLC” shall have the meaning set forth in the Recitals to this
Agreement.
ARTICLE II
ORGANIZATION AND PURPOSE
     2.01 Continuation of the Company. A Certificate of Limited Partnership has
been filed with the State of Delaware and a certificate to do business has been
filed with the State of Virginia and the District of Columbia. The Partners
hereby form the Company as a limited partnership pursuant to the provisions of
the Act and enter into this Agreement in order to establish the rights, duties,
and relationship of the Partners. The General Partner shall cause the Company to
continuously maintain in the State of Delaware a registered agent and registered
office for services of process, and to continuously maintain the Company’s
qualification to do business in the State of Virginia, the District of Columbia
and, if the Company or its Subsidiaries own Property in Maryland, the State of
Maryland. If the laws of any jurisdiction in which the Company transacts
business so require, the General Partner shall file, with the appropriate office
in that jurisdiction, all documents necessary for the Company to qualify to
transact business. The Partners shall execute, acknowledge, and cause to be
filed for record, in the place or places

- 12 -



--------------------------------------------------------------------------------



 



and manner prescribed by law, any amendments to this Agreement as may be
required, either by the Act, by the laws of any jurisdiction in which the
Company transacts business, or by this Agreement, to reflect changes in the
information contained herein or otherwise to comply with the requirements of law
for the continuation, preservation, and operation of the Company as a
partnership under the Act.
     2.02 Name of Company. The name of the Company shall be Liberty Washington,
LP, and all business of the Company shall be conducted in such name.
     2.03 Principal Place of Business. The principal place of business of the
Company shall be located at 500 Chesterfield Parkway, Malvern, PA 19355, or such
other place or places as the General Partner may from time to time determine,
provided that the General Partner shall give written notice thereof to the
Partners within five (5) days after the effective date of any such change. The
General Partner may establish and maintain such other offices and additional
places of business of the Company as it deems appropriate.
     2.04 Purpose. The purpose of the Company shall be: (a) to acquire, own,
develop, re-develop, improve, operate, lease and manage office properties in the
DC Metropolitan Area, (b) to sell and otherwise dispose of any or all such
properties, (c) to undertake any and all actions necessary or incidental to any
of the foregoing activities, and (d) to take or cause to be taken all actions
and to perform or cause to be performed all functions necessary or appropriate
to promote the business of the Company and to realize and carry out its
purposes.
     2.05 Exclusive Activities of Company. Except as otherwise provided in this
Agreement, the Company shall not engage in any other activity or business other
than as specified under Section 2.04, and no Partner shall have any authority to
hold itself out as the agent of any other Partner or as a Partner of the Company
with respect to any other business or activity.
     2.06 No Payment of Individual Obligations. The Partners shall use the
Company’s credit and assets solely for the benefit of the Company. No asset of
the Company shall be transferred or encumbered for or in payment of any
individual obligation of any Partner.
     2.07 Title to Assets. All Company assets shall be owned by and held in the
name of the Company or in the name of a wholly-owned subsidiary of the Company.
No Partner shall have any ownership interest in any Company asset in its
individual name or right, and each Partner’s interest in the Company shall be
personal property for all purposes.
     2.08 Term. The Company shall continue in perpetuity unless and until the
Company is dissolved and liquidated in accordance with the provisions of ARTICLE
XI.
     2.09 Representations and Warranties.
          (a) Each Partner hereby represents and warrants to the Company and to
the other Partners that:
               (i) it is duly organized, validly existing, and in good standing
under applicable law, it has full and unrestricted right, authority and power to
enter into this Agreement

- 13 -



--------------------------------------------------------------------------------



 



and to perform its obligations hereunder; this Agreement constitutes a valid and
binding obligation of such Partner, enforceable in accordance with its terms;
and
               (ii) the representations and warranties made by such Partner in
the Contribution Agreement are true and correct in all material respects on and
as of the date of this Agreement.
          (b) The representations and warranties made by each Partner under
Section 2.09(a)(i) shall be deemed to have been remade by such Partner as of the
date of each Call for Capital and each Capital Contribution pursuant to such
Call, and shall survive the dissolution and liquidation of the Company or such
Partner.
ARTICLE III
CAPITAL
     3.01 Initial Capital Contributions; Other Related Transactions. In
accordance with the Contribution Agreement, the following events and
transactions have occurred, or will occur, on or before the Effective Date:
          (a) On or before the Effective Date, NYSCRF has made a contribution to
the Company in the amount of $415,063,748.00, which amount shall be credited to
NYSCRF’s Capital Account.
          (b) On or before the Effective Date, LPLP, on behalf of the General
Partner, has contributed or shall contribute and convey the Contributed
Interests to the Company, in satisfaction of the Merger Loan, to the extent
thereof, and the balance as a contribution to the capital of the Company. The
Contributed Interests shall be free and clear of all liens, security interests,
pledges, assignments, claims, options, encumbrances, charges, commitments, and
equitable interests or rights of others, of any kind whatsoever, other than the
Liberty Loan. On the Effective Date, the Property owned directly or indirectly
by the Contributed Entities shall be free and clear of all mortgages and other
liens and encumbrances, except for the Assumed Financing (defined below) or as
otherwise approved under the Contribution Agreement. Simultaneously with the
contribution to the Company of the Contributed Interests, LPLP has or shall
contribute to the Company, on behalf of the General Partner, the lender’s rights
and interests in and to the Purchase Money Loan Documents. The foregoing
contributions described in this Section 3.01(b) have an aggregate value for
purposes of this Agreement of $138,354,583.00, which amount shall be credited to
the Capital Account of the General Partner.
          (c) Certain of the Properties owned (directly or indirectly) by
certain of the Entities have existing mortgage financing with those lenders, and
in those amounts, identified on Exhibit D hereto (the “Assumed Financing”). By
acceptance of the contribution of the Contributed Interests to the Company and
the purchase of the Purchased Interests by the Company, the Company shall be
deemed to have assumed the Assumed Financing.
          (d) By virtue of the assignment to, and assumption by, the Company of
the Liberty Loan Documents, as described in the Recitals to this Agreement, the
Company shall be

- 14 -



--------------------------------------------------------------------------------



 



deemed to have obtained secured financing in the principal amount of
$59,500,000.00. The principal amount of, and interests securing the Liberty Loan
are depicted on Exhibit D.
          (e) The Partners acknowledge that the contribution amounts set forth
in Section 3.01(a) and Section 3.01(b) include estimated closing costs of the
Company, and the Partners intend to adjust their initial capital contributions
based on a reconciliation and proration of such costs undertaken post-Closing in
accordance with the Contribution Agreement.
     3.02 Additional Capital Contributions.
          (a) NYSCRF and the General Partner shall each make Additional Capital
Contributions to the Company in proportion to their Percentage Interests from
time to time as may be required to (i) fund the costs of development,
construction and lease-up (net of the proceeds of any third-party debt incurred
for such development activities) of any New Development or Redevelopment
pursuant to ARTICLE XIII (but not including Cost Overruns which shall be the
responsibility of the Development Manager under the Development Management
Agreement), or (ii) fund the acquisition costs (net of the proceeds of any
third-party debt incurred for such acquisition) of any additional Property
acquired by the Company in accordance with a jointly-approved Acquisition Plan
adopted pursuant to Section 13.03. The Partners expect and intend that, except
in the case of the development, construction and lease-up costs of the New
Developments and Redevelopments and the acquisition costs for additional
property acquisitions, any cash requirements of the Company will be provided
from the rentals received by the Company and, if approved by the Partners, by
loans from one or more Partners, at such Partners’ option, and loans from third
parties, and no Partner shall be required to make any additional capital
contribution to the Company therefor.
          (b) When required pursuant to Section 3.02(a), each Partner shall
contribute in cash its respective Additional Capital Contribution to the Company
on not less than ten (10) days prior written notice after the General Partner’s
call therefor (each a “Call for Capital”).
          (c) If any amounts shall become due and payable under the Purchase
Money Loan Documents, the General Partner shall make an Additional Capital
Contribution to the Company equal to twenty-five percent (25%) of all such
amounts.
     3.03 Failure to Make Capital Contribution. If any Partner fails to make any
Capital Contribution required to be made by such Partner under Section 3.01 or
Section 3.02 within 10 days after the same becomes due and payable (the
“Defaulting Partner”), one or more of the other Partners (the “Contributing
Partner”) may (but without obligation to do so), within 15 days after the
expiration of said 10-day period, contribute to the Company an additional amount
equal to the Defaulting Partner’s unpaid Capital Contribution and elect to treat
such contribution as provided in either Section 3.03(a) or Section 3.03(b). If
the Contributing Partner fails to make such election within said 15-day period,
it shall be deemed to have elected to treat such contribution as provided in
Section 3.03(b).
          (a) The Contributing Partner may treat such contribution as a loan to
the Defaulting Partner (to be due and payable solely out of distributions
otherwise payable to the Defaulting Partner hereunder) followed by a
contribution of the proceeds thereof to the Company

- 15 -



--------------------------------------------------------------------------------



 



to fund the Capital Contribution otherwise required to be made from the
Defaulting Partner. Until the loan to the Defaulting Partner shall have been
repaid together with interest at the rate equal to the Prime Rate plus five
percentage points, or the maximum rate permitted under applicable law, whichever
is less, calculated upon the outstanding principal balance of such loan as of
the first day of each month, all distributions otherwise to be made to the
Defaulting Partner hereunder shall be distributed, for the Defaulting Partner’s
account, by payment of the same to the Contributing Partner, and shall be
applied against the balance owed by the Defaulting Partner to the Contributing
Partner.
          (b) [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]
          (c) Any change in Percentage Interests pursuant to this
Section 3.03(b) shall not affect the amount of any Partner’s Capital
Contributions for purposes of determining the amount to which such Partner is
entitled pursuant to Section 5.02(a), to the extent attributable to
Section 5.02(a).
     3.04 Capital Accounts.
          (a) The Company shall establish and maintain a separate Capital
Account for each Partner in accordance with the following provisions:
               (i) To each Partner’s Capital Account there shall be credited
(A) the amount of money contributed by such Partner to the Company, (B) the fair
market value of property contributed by such Partner to the Company (net of any
liabilities secured by such property that the Company is considered to assume or
take subject to under Code Section 752) (the Partners agreeing that the fair
market value of the Properties contributed by the General Partner to the
Partnership on the date of this Agreement have fair market values equal to their
Gross Asset Value as set forth in Section 3.01), and (C) such Partner’s
distributive share of Profits and any items in the nature of income or gain
which are specially allocated to such Partner pursuant to ARTICLE IV; and
               (ii) To each Partner’s Capital Account there shall be debited
(A) the amount of money distributed to such Partner by the Company, (B) the fair
market value of any

- 16 -



--------------------------------------------------------------------------------



 



Company Asset distributed to such Partner by the Company (net of any liabilities
secured by such Asset that such Partner is considered to assume or take subject
to under Code Section 752), and (C) such Partner’s distributive share of Losses
and any items in the nature of expenses or losses which are properly allocated
to such Partner pursuant to any Section of ARTICLE IV.
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulations, the General Partner may make such modification, provided that it
will not have any adverse effect on the amounts distributable to any Partner
pursuant to this Agreement. The General Partner also shall (1) make any
adjustments that are necessary or appropriate to maintain equality between the
combined Capital Accounts of the Partners and the total amount of Company
capital reflected on the Company’s balance sheet, as computed for book purposes
in accordance with Regulations Section 1.704-1(b)(2)(iv)(g), and (2) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b) subject,
however, to the limitation on modifications having any adverse effect on amounts
to be distributed to a Partner as provided in the preceding sentence. Any
questions with respect to a Partner’s Capital Account shall be resolved by the
General Partner in its reasonable discretion, applying principles consistent
with this Agreement.
          (b) Any transferee of a portion or all of a Partner’s Partnership
Interest shall succeed to the Capital Account of the transferor Partner to the
extent it relates to the Partnership Interest transferred.
     3.05 Negative Capital Accounts. Except to the extent Partners are required
to make contributions to the capital of the Company under Section 3.01 and
Section 3.02, no Partner shall be required to pay to the Company or to any other
Partner any deficit or negative balance which may exist in such Partner’s
Capital Account from time to time or upon Liquidation of the Company. A negative
Capital Account shall not be considered a loan from or an asset of the Company.
     3.06 Return of Capital; No Interest on Amounts in Capital Account. Except
upon dissolution of the Company or as may be expressly set forth in this
Agreement, no Partner shall have the right to demand or receive the return of
any of its aggregate Capital Contributions or any part of its Capital Account or
be entitled to receive any interest on its Capital Contributions or its
outstanding Capital Account balance.
ARTICLE IV
ALLOCATIONS
     4.01 Allocation of Profits and Losses.
          (a) After giving effect to the allocations required by Section 4.03 of
this Agreement, if any, and subject to the other limitations in this ARTICLE IV,
Profits and Losses

- 17 -



--------------------------------------------------------------------------------



 



for any taxable year of the Partnership shall be allocated to the Capital
Accounts of the Partners so as to produce, as nearly as possible, Capital
Account balances for the Partners (taking into account all prior allocations and
distributions) which equal the amount to which the Partners would be entitled as
a liquidating distribution from the Partnership upon a hypothetical liquidation
in which the net proceeds were distributed in accordance with the priorities set
forth in Section 5.02 and as if the net proceeds available for distribution were
an amount equal to the aggregate positive balance in the Partners’ Capital
Accounts computed after taking into account all allocations of Profits and
Losses (or items thereof) for the taxable year, including those pursuant to this
Section 4.01.
          (b) If the allocation of all or any portion of Partnership Losses for
a taxable year (or items thereof) would cause or increase a negative balance in
the Adjusted Capital Account of any Limited Partner, such Loss (or item thereof)
shall be allocated to those Limited Partners, if any, having positive remaining
Adjusted Capital Account balances. Any remaining amount of such Partnership
Losses (or items thereof) shall be allocated 100 percent (100%) to the General
Partner.
     4.02 Special Allocations. The following special allocations shall be made
in the following order:
          (a) Except as otherwise provided in Regulations Section 1.704-2(f),
notwithstanding any other provision of this ARTICLE IV, if there is a net
decrease in Company Minimum Gain with respect to any Fiscal Year, each Partner
shall be specially allocated items of Company income and gain for such Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such
Partner’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 4.03(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
          (b) Except as otherwise provided in Regulations Section 1.704-2(i)(4),
notwithstanding any other provisions of this ARTICLE IV, if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner
Nonrecourse Debt during any Fiscal Year, each Person who has a share of the
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Partner’s share
of the net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.02(b)
is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

- 18 -



--------------------------------------------------------------------------------



 



          (c) In the event any Partner unexpectedly receives any adjustments,
allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Partner in an amount and manner sufficient
to eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Partner as quickly as possible, provided that an
allocation pursuant to this Section 4.02(c) shall be made if and only to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided for in this ARTICLE IV have been tentatively made
as if this Section 4.02(c) were not in this Agreement.
          (d) In the event any Partner has a deficit Capital Account at the end
of any Company Fiscal Year which is in excess of the sum such Partner is
obligated, or is deemed to be obligated, to restore pursuant to the next-to-last
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Partner shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 4.02(d) shall be made if and only to the extent that
such Partner would have a deficit Capital Account in excess of such sum after
all other allocations provided for in this ARTICLE IV have been tentatively made
as if this Section 4.02(d) and Section 4.02(c) were not in this Agreement.
          (e) In the event that the Profits available to be allocated to the
Partners for any Fiscal Year pursuant to Section 4.01 are less than the maximum
amount otherwise allocable to them pursuant thereto, then there shall be
specially allocated to the Partners items of Company income and gain equal to
such maximum amount.
          (f) Nonrecourse Deductions for any Fiscal Year or other period shall
be specially allocated among the Partners in the same manner as if they were
Losses for such Year or period.
          (g) Any Partner Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Partner who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).
          (h) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Sections 1.704-1(b)(2)(iv)(m) (2) or (4) to be taken
into account in determining Capital Accounts as the result of a distribution to
a Partner in complete liquidation of such Partner’s interest in the Company, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be so adjusted.
     4.03 Curative Allocations. The allocations set forth in Section 4.02, other
than Section 4.02(e) (the “Regulatory Allocations”), are intended to comply with
certain requirements of the Regulations. It is the intent of the Partners that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items

- 19 -



--------------------------------------------------------------------------------



 



of Company income, gain, loss, or deduction pursuant to this Section 4.03.
Therefore, notwithstanding any other provision of this ARTICLE IV (other than
the Regulatory Allocations), the General Partner shall make such offsetting
special allocations of Company income, gain, loss, or deduction in whatever
manner it determines appropriate so that, after such offsetting allocations are
made, each Partner’s Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of this Agreement and all Company items were allocated
pursuant to Sections 4.01, and 4.04. In exercising its discretion under this
Section 4.03, the General Partner shall take into account future Regulatory
Allocations under Sections 4.02(a) and (b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under Sections
4.02(f) and 4.02(g).
     4.04 Other Allocation Rules.
          (a) For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the General
Partner using any permissible method under Code Section 706 and the Regulations
thereunder.
          (b) Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction, and any other allocations not otherwise
provided for shall be divided among the Partners in the same proportions as they
share Profits and Losses, as the case may be, for the year.
     4.05 Tax Allocations: Code Section 704(c). In accordance with Code Section
704(c) and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Partner so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value (computed in accordance
with the definition of “Gross Asset Value” above). In the event the Gross Asset
Value of any Company asset is adjusted pursuant to any provision of this
Agreement in accordance with such definition, subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take into account any
variation between the adjusted basis of such asset for Federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder. Any elections or other decisions relating
to such allocations shall be made by the General Partner in accordance with the
“Traditional Method” described in Regulations Section 1.704-3(b). Allocations
pursuant to this Section 4.05 are solely for purposes of Federal, state, and
local taxes and shall not affect, or in any way be taken into account in
computing, any Partner’s Capital Account or share of Profits, Losses or other
items, or distributions pursuant to any provision of this Agreement.
ARTICLE V
DISTRIBUTIONS
     5.01 Net Cash Receipts. Subject to year end adjustments based on annual
audit contemplated at Section 8.04 below and in the definition of Net Operating
Cash Receipts, and

- 20 -



--------------------------------------------------------------------------------



 



the corresponding adjustment of distributions as soon as practicable after such
audit, Net Cash Receipts (including, without limitation, Extraordinary Cash Flow
from Capital Transactions that do not constitute a Liquidating Sale – e.g., the
sale of one or more, but less than all, of the Properties) shall be distributed
by the Company to the Partners in proportion to their Percentage Interests [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.], by wire transfer to an account as directed from
time to time by each of the Partners. Concurrently with each such distribution
the General Partner shall provide to each Partner an explanation of the sources
of such Net Cash Receipts, detailed on a Property-by-Property basis.
     5.02 Cash Flow from Liquidating Sale. Except as provided in Section 5.03,
Extraordinary Cash Flow from a Liquidating Sale shall be distributed by the
Company in the following order of priority:
          (a) First, to the Partners until the Partners have received
distributions pursuant to this Section 5.02(a) equal to the amount of their
Unreturned Capital Contributions (and in the same proportion as the Unreturned
Capital Contribution of a Partner bears to the aggregate Unreturned Capital
Contributions of all Partners) until the Unreturned Capital Contribution amount
of each Partner equals $0.00;
          (b) Next, to the Partners in the amount needed to cause the aggregate
distributions to meet the Unleveraged IRR Target amount, and in the same
proportion as the Percentage Interests of the Partners at the time of the
distribution.
          (c) Next, the balance, if any, [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]% to
NYSCRF and [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]% to the General Partner; provided,
however, that if such balance consists, in whole or in part, of Extraordinary
Cash Flow from New Development Properties, Redevelopment Properties or Vacant
Land Properties (as determined in accordance with the allocation rules set forth
in the definition of Unleveraged Development IRR) (such portion of the balance
being referred to herein as the “Development Portion”), then the Development
Portion shall instead be distributed as follows if either of the following
conditions is met: [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]
     5.03 Distributions on Liquidation. If prior to a Liquidating Sale the
Company shall have undergone one or more Capital Transactions with respect to
which the Extraordinary Cash Flow would have been eligible, if it had been
received in a Liquidating Sale as of the date of such Capital Transaction, for
distribution pursuant to Section 5.02(c), then, upon the subsequent occurrence
of an actual Liquidating Sale, the Partners shall re-calculate the Partners’
respective distributions of Extraordinary Cash Flow resulting from such Capital
Transaction or Capital Transactions pursuant to Section 5.02 rather than
Section 5.01, and NYSCRF shall pay to the General Partner a sum (the “True-up
Sum”) equal to that portion of the distributions made to NYSCRF on account of
such Capital Transaction or Capital Transactions which is to be re-allocated to
the General Partner pursuant to this Section 5.03. Notwithstanding any provision
in this Agreement which might otherwise operate to limit the liability of a
Partner for any other purpose, such provision shall not limit the liability of
NYSCRF for its obligation to pay the True-

- 21 -



--------------------------------------------------------------------------------



 



up Sum in accordance with the provisions of this Section 5.03. NYSCRF shall be
personally liable for the True-up Sum.
     5.04 Distributions in Kind. All distributions shall be made in cash and no
Company assets shall be distributed in kind without the consent of all of the
Partners except as provided in Section 10.02(a). Any assets distributed in kind
shall be valued for such purpose at their fair market value as of the date of
distribution as determined by an independent appraiser selected by the General
Partner with the approval of NYSCRF, and shall be treated for the purposes of
this ARTICLE V as if the Company had sold such assets at such value and
distributed the proceeds of such sale to the Partner or Partners receiving such
assets.
     5.05 REIT Distributions. At the option of the General Partner, the Company
shall take, and the General Partner is authorized to take, reasonable action
which in the opinion of tax counsel selected by the General Partner and
reasonably acceptable to NYSCRF, is necessary and consistent with the General
Partner’s (or its Affiliate’s) qualification as a REIT, to distribute sufficient
amounts pursuant to this ARTICLE V to enable the General Partner to pay
shareholder dividends that will (i) enable the General Partner to satisfy the
requirements for qualifying as a REIT under the Code and Regulations; and
(ii) enable the General Partner (or its Affiliate that is a REIT) to avoid any
material federal income or excise tax liability of the General Partner (or its
Affiliate that is a REIT) as a result of its status as a REIT, assuming for
purposes of this determination that the only items on the federal income tax
return of the General Partner (or such Affiliate that is a REIT) are the items
shown on its Schedule K-1 received from the Company and all cash distributions
received from the Company (less a reasonable allowance for non-deductible
administrative costs) have been paid as dividends to the shareholders of the
General Partner on the day after such distributions are received from the
Company. Any distribution made pursuant to this Section 5.05 shall be made to
all Partners in accordance with ARTICLE V. In no event shall NYSCRF incur any
cost or expense as a result of this Section 5.05.
     5.06 Offsets.
          (a) Provided that the Manager under the Management and Leasing
Agreement is an Affiliate of the General Partner, then in the event that any
amounts due from the Manager to the Company under the Management and Leasing
Agreement are unpaid and overdue, NYSCRF may cause the Company, after notice to
the Manager, to offset the unpaid portion of such amounts claimed against the
Manager against amounts due to the General Partner under this Agreement, and
further provided that if there is any dispute between the Manager and the
Company or NYSCRF as to whether the claim against the Manager is valid, the
amount sought to be withheld shall be escrowed until the first to occur of the
matter being resolved or the Manager, after written notice from the Company, no
longer contesting the validity of the claim, with the interest earned thereon
being paid to the party who is ultimately determined to be entitled to the
amount claimed or, if it is determined that each party is entitled to a portion
of the amount in dispute, pro rata based on the amount paid to each.
          (b) Provided that the Development Manager under the Development
Management Agreement is an Affiliate of the General Partner, then in the event
that any amounts due from the Development Manager to the Company under the
Development Management Agreement are unpaid and overdue, NYSCRF may cause the
Company, after notice to the

- 22 -



--------------------------------------------------------------------------------



 



Development Manager, to offset the unpaid portion of such amounts claimed
against the Development Manager against amounts due to the General Partner under
this Agreement, and further provided that if there is any dispute between the
Development Manager and the Company or NYSCRF as to whether the claim against
the Development Manager is valid, the amount sought to be withheld shall be
escrowed until the first to occur of the matter being resolved or the
Development Manager, after written notice from the Company, no longer contesting
the validity of the claim, with the interest earned thereon being paid to the
party who is ultimately determined to be entitled to the amount claimed or, if
it is determined that each party is entitled to a portion of the amount in
dispute, pro rata based on the amount paid to each.
          (c) Provided that the General Partner is an Affiliate of LPLP, in the
event that NYSCRF obtains a final non-appealable judgment against LPLP under the
Contribution Agreement that is not paid when due, NYSCRF may cause the Company
to offset the unpaid portion of such judgment against amounts due to the General
Partner under this Agreement.
ARTICLE VI
MANAGEMENT
     6.01 Management and Control of Company Business.
          (a) Subject to the limitations and restrictions set forth in
Section 6.04 and elsewhere in this Agreement and subject to and consistent with
the Annual Business Plan, the General Partner shall have full, exclusive, and
complete discretion to manage and control the business and affairs of the
Company and shall have all of the rights, powers, authorities and discretions
necessary to carry out the purposes of the Company which may be possessed by a
General Partner under the Act, exercisable without the consent or approval of
any Partner, including without limitation, the right, power, authority and
discretion to:
               (i) Borrow money and issue evidences of indebtedness, and secure
the same by mortgages, deeds of trust, security interests, pledges, or other
liens on all or any part of the Company’s assets, provided that such financing
shall expressly provide that NYSCRF has no personal liability for the
obligations of the Company (unless NYSCRF agrees in writing to waive the
requirement that such language be set forth in the documents), and further
provided that the total outstanding principal amount of mortgage debt secured by
all the Properties shall not at the time of issuance of such debt [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]. The Partners expressly acknowledge and agree that
the Assumed Financing and the Liberty Loan have been authorized by the Partners.
               (ii) Operate, manage, maintain, use, lease and sublease Company
assets;
               (iii) Employ or retain such persons (any of whom may be
Affiliates of a Partner, including the General Partner or an Affiliate of the
General Partner, subject to the limitations contained in Section 6.02(e)) as may
be necessary or appropriate for the conduct of the Company’s business, including
permanent, temporary, or part-time employees and

- 23 -



--------------------------------------------------------------------------------



 



independent attorneys, accountants, architects, engineers, consultants,
contractors and other professionals, and delegate to them any of its rights,
powers, authorizations, discretions, duties and responsibilities;
               (iv) Renegotiate with borrowers or lenders for the purchase or
repayment of loans at discounted amounts or modifications in the terms of loans;
               (v) Acquire, own, hold, construct, reconstruct, develop,
redevelop, rehabilitate, sell, exchange, transfer, or otherwise deal in assets
and property as may be necessary or convenient for the purposes and business of
the Company;
               (vi) Sell, publicly or privately, contract to sell and grant
options to purchase any Company asset, for such prices and upon such terms and
conditions, whether for cash or deferred payments, as it determines;
               (vii) Incur expenses and enter into, guarantee, perform, and
carry out contracts or commitments of any kind, assume obligations, and execute,
deliver, acknowledge, and file documents in furtherance of the purposes and
business of the Company;
               (viii) Obtain and maintain insurance against liability or other
loss with respect to the activities and assets of the Company;
               (ix) Pay, collect, compromise, arbitrate, litigate, or otherwise
adjust, contest, or settle any and all claims or demands of or against the
Company;
               (x) Invest in interest-bearing accounts and short-term
investments, including, without limitation, bankers’ acceptances, obligations of
Federal, state, and local governments and their agencies, money market funds
registered under the Investment Company Act of 1940, high-grade commercial
paper, and time deposits and certificates of deposit of commercial banks or
savings banks;
               (xi) Exercise the rights of the Company, and perform the
obligations of the Company, under all covenants, declarations, easements and
restrictions encumbering or benefiting the Properties;
               (xii) Form direct or indirect wholly-owned Subsidiaries of the
Company to the extent necessary or desirable in connection with obtaining
construction or permanent financing permitted herein, and to remove and replace
the manager of any such Subsidiary of the Company which is a limited liability
company and amend any organizational document governing such Subsidiary; and
               (xiii) Engage in any other kinds of activities and enter into and
perform any other obligations necessary to, in connection with, or incidental
to, the accomplishment of the purposes and business of the Company, so long as
such activities and obligations may be lawfully engaged in or performed by a
Company under the Act.
     The acts of the General Partner shall bind the Company when within the
scope of the General Partner’s authority.

- 24 -



--------------------------------------------------------------------------------



 



          (b) NYSCRF is an investor only and shall have no right to participate
in the management or control of the business or affairs of the Company, or to
sign for or bind the Company; provided, however, that NYSCRF shall have the
approval rights set forth in Section 6.04 and elsewhere in this Agreement.
     6.02 Delegation; Standards; Indemnification.
          (a) Subject to the terms of this Agreement, the General Partner may,
at any time, delegate any of its powers, duties and responsibilities to an
Affiliate. Any delegation pursuant to this Section 6.02(a) shall not, however,
relieve the General Partner of any of its obligations hereunder.
          (b) The Company shall enter into, or cause its Subsidiary that owns
Property to enter into:
               (i) a Development Management Agreement with the General Partner
or its Affiliate to oversee the construction and development of each New
Development and each Redevelopment; and
               (ii) a Management and Leasing Agreement with the General Partner
or its Affiliate to cover the management and leasing of each Property owned,
directly or indirectly, by the Partnership. The management fees, leasing
commissions and finders’ fees payable for the services shall be as set forth in
the Management and Leasing Agreement provided that such fees shall not at any
time exceed the then current market rates for such services in the area in which
the affected Property is located. Notwithstanding the foregoing, in the event
that lender approval is not obtained for the assumption of any of the Assumed
Financing prior to the contribution or sale of the applicable Entity to the
Company, the then-existing management agreement for such Entity (the “Existing
Management Agreement”) shall remain in place and effective until such approval
is obtained or such Assumed Financing is paid off, defeased or refinanced;
provided, however, that as between the “Manager” and the “Owner” under such
Existing Management Agreement, the fees and obligations set forth in the form of
Management and Leasing Agreement attached hereto as Exhibit B shall control. By
executing this Agreement on behalf of the General Partner, LPLP hereby consents
to and agrees to be bound by the immediately preceding sentence.
          (c) It is the intention of the Partners that, to the extent feasible,
all other actions taken on behalf of the Company shall be taken by the General
Partner or its authorized delegates, subject to the provisions of this Agreement
and the approval rights of NYSCRF pursuant to Section 6.04.
          (d) The General Partner shall perform its duties hereunder with the
care, skill, prudence, and diligence under the circumstances then prevailing
that a prudent man acting in a like capacity and familiar with such matters
would use in the conduct of an enterprise of a like character and with like
aims, for the exclusive benefit and protection of the Company, except that the
General Partner shall not be required to diversify the Company’s assets.
          (e) In the performance of its duties and responsibilities and the
exercise of its right, power, authority and discretion under this Agreement:

- 25 -



--------------------------------------------------------------------------------



 



               (i) the General Partner shall act solely in the interests of the
Company; and
               (ii) neither the General Partner nor any Affiliate of the General
Partner shall (A) deal with the assets of the Company in its own interests or
for its own account; (B) in any capacity act in any transaction involving the
Company on behalf of any party whose interests are adverse to the interests of
the Company; or (C) receive any compensation or consideration for its own
personal account from any party dealing with the Company or proposing to deal
with the Company in connection with a transaction involving any portion or all
of the Property (other than fees for the rendering of maintenance services to
the Properties as approved in the Annual Business Plan, provided that the cost
of such services will be reimbursed to the General Partner at a rate equal to
the General Partner’s direct costs for those services, plus a reasonable
allocation of overhead related to providing such services).
          (f) The Company (but not any Partner) shall indemnify, defend and hold
harmless the General Partner and the trustees, officers, directors and employees
of the General Partner and its Affiliates (collectively the “Indemnified Party”)
in the event it was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative by reason of any acts or omissions, or
alleged acts or omissions, arising out of the activities of the Indemnified
Party on behalf of the Company, or in furtherance of the interests of the
Company, against any and all costs, losses, damages or expenses of any nature
whatsoever for which such Indemnified Party has not otherwise been reimbursed
(including attorneys’ fees, judgments, fines and accounts paid in settlement)
actually and reasonably incurred by the Indemnified Party in connection with
such action, suit or proceeding so long as the Indemnified Party reasonably
believed that its actions were within the scope of this Agreement and the
Indemnified Party did not act fraudulently or in bad faith or in a manner
constituting negligence or willful misconduct or in breach of the standards set
forth in Section 6.02(d), or violate securities laws or criminal laws. The
termination of any action, suit or proceeding by judgment, order, settlement or
upon a plea of nolo contendere or its equivalent shall not of itself (except
insofar as such judgment, order, settlement or plea shall itself specifically
provide) create a presumption that the Indemnified Party acted fraudulently or
in bad faith or acted in a manner constituting negligence or willful misconduct.
The indemnification rights of the Indemnified Party set forth in this
Section 6.02(f) shall be cumulative of and in addition to, any and all rights,
remedies, and recourse to which it shall be entitled whether pursuant to the
provisions of this Agreement, at law, or in equity.
          (g) To the extent permitted by applicable law and except as otherwise
provided in this Agreement, the General Partner shall not be answerable for the
default or misconduct of any third party agent, investment advisory service,
attorney, appraiser, consultant, contractor, engineer, real estate managing
agent, accountant or bookkeeper if such Person is not an Affiliate of the
General Partner and if selected by the General Partner with reasonable care,
unless the General Partner knowingly participates in such wrongdoing, has actual
knowledge thereof and fails to take reasonable remedial action, or through
negligence in the performance of its own specific responsibilities under this
Agreement has enabled such wrongdoing to occur.
          (h) Neither the Company nor any Partner shall have any claim against
the General Partner by reason of any act or omission of the General Partner, nor
against NYSCRF by

- 26 -



--------------------------------------------------------------------------------



 



reason of any act or omission of NYSCRF, except where such claim is based on
gross negligence, actual fraud, material, deliberate or willful breach of this
Agreement, or intentional tortious misconduct. Notwithstanding anything to the
contrary contained herein or in any other agreement executed in connection
herewith, but subject to the last sentence of Section 5.03, the General Partner
expressly agrees that NYSCRF shall not be liable personally or otherwise for any
breach or default by NYSCRF under this Agreement or any other agreement executed
in connection with this Agreement, except to the extent of, and only to the
extent of, the NYSCRF’s Partnership Interest in the Company. Except only for
NYSCRF’s Partnership Interest in the Company, no assets of NYSCRF may be liened,
encumbered, attached, levied or executed upon to satisfy any liability of or
judgment against NYSCRF arising out of this Agreement or any other agreement
executed in connection with this Agreement.
     6.03 Annual Business Plan. The Annual Business Plan shall be the blue print
for the management of the business of the Company. The Annual Business Plan for
calendar year 2007 is attached hereto as Exhibit E. No later than [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.], and each [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
thereafter, the General Partner shall prepare and deliver to NYSCRF for its
review and approval a proposed Annual Business Plan for the next Fiscal Year.
NYSCRF shall, within [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] days after receipt,
provide the General Partner with written comments thereto, and if the Annual
Business Plan for the succeeding year is not previously agreed to, the parties
shall meet no later than [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] of the then current
year to agree on such Annual Business Plan. If for any reason at the beginning
of any year the Annual Business Plan for such year has not been agreed to, the
Company shall continue to operate in accordance with the Annual Business Plan
for the prior year, except that [The confidential material contained herein has
been omitted and has been separately filed with the Commission.]. Each Annual
Business Plan shall, among other information, contain the following information,
consistent with the form attached hereto as Exhibit E:
          (a) a summary of the conditions of the leasing, sales and development
marketplace in the DC Metropolitan Area (and the General Partner shall forward
to NYSCRF copies of marketing reports prepared by third-party real estate firms
received by the General Partner summarizing the conditions of leasing and
development in the marketplace for commercial office properties in which the
various portions of the Property are located);
          (b) the annual operating budget, which shall include the estimated
revenues and expenses (including debt service), any anticipated Call for Capital
pursuant to Section 3.02(a) and the regular capital expenditures, all for the
ensuing Fiscal Year, and a leasing plan for each of the Properties (which
leasing plan shall include any proposed changes to the standard form lease;
tenant requirements and rental rates; estimated improvements; costs of
re-tenanting; leasing commissions; and other non-recurring extraordinary capital
expenditures, if any, for the affected Property);
          (c) the amounts of proposed reserves and contingency funds;

- 27 -



--------------------------------------------------------------------------------



 



          (d) the recommendation of the General Partner with respect to debt
financing to be issued by the Company in the ensuing Fiscal Year;
          (e) the recommendation of the General Partner with respect to the sale
of any one or more of the Properties in the ensuing Fiscal Year
          (f) the recommendation of the General Partner with respect to any New
Developments to be initiated in the ensuing Fiscal Year, together with a summary
of all ongoing development activities under any Development Management
Agreements then in effect, and a proposed development budget for all such
recommended and ongoing projects; and
          (g) such additional information as may be necessary or appropriate to
fully inform the Partners of all matters relevant to the Company and, if their
approval is required, to enable the Partners to make an informed decision with
respect to their approval of such Plan, or as any Partner shall reasonably have
requested;
          (h) and whenever necessary to reflect a material change in any of the
information contained in the Annual Business Plan as last submitted to NYSCRF,
the General Partner shall submit such changes to NYSCRF for its approval, and
upon such approval, such amended Plan shall become the Annual Business Plan.
     6.04 Matters Requiring Approval of NYSCRF. In addition to any other matter
pertaining to the Company set forth herein that requires the approval of NYSCRF
and in addition to the right of NYSCRF pursuant to Section 6.18, the following
actions or decisions with respect to or affecting the Company or Company’s
assets shall require the approval of NYSCRF prior to any action by the General
Partner (except to the extent that the matter in question is included in, and
budgeted for or permitted by, other than in the case of Section 6.04(k), the
then applicable Annual Business Plan):
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]

- 28 -



--------------------------------------------------------------------------------



 



     6.05 Hazardous Materials. The General Partner shall not knowingly conduct
or authorize and shall use its reasonable efforts to prevent a release of
Hazardous Materials at any of the Properties and shall promptly notify NYSCRF in
writing of any pending or threatened investigation or inquiry by any
governmental authority in connection with any Hazardous Materials relating to a
Property or of the occurrence of a release of Hazardous Materials at any
Property. The General Partner shall promptly notify NYSCRF in writing if the
General Partner becomes aware of any release of Hazardous Materials in violation
of law originating on the Property, or of any such release originating in a
neighboring property that threatens the Property.
     6.06 Emergency Actions. In the event that it is necessary to make
expenditures which are not provided for in the Annual Business Plan, or to take
any other action which requires the approval of NYSCRF under Section 6.04, but
which is required under emergency court order, executive order or legislation,
or which the General Partner, in good faith, believes appropriate in an
emergency to avoid risk to life or health or facilitate the preservation of any
portion or all

- 30 -



--------------------------------------------------------------------------------



 



of the Company’s assets, and the General Partner reasonably determines that
there is insufficient time to obtain such approval and that any delay in making
such expenditures or taking such action could result in a violation of law or
materially adversely affect the value of the Company assets or could materially
increase the risk to life or health, then the General Partner shall be
authorized to bind the Company for any expenditures or in any other action taken
on behalf of the Company in such emergency. The General Partner shall notify
NYSCRF of any exercise of its power and authority under this Section as soon as
practicable thereafter.
     6.07 Regular Meetings.
          (a) The Partners shall meet annually at a time and place determined by
the General Partner and reasonably approved by NYSCRF, for a report on the
current Fiscal Year’s activities, a review of the most recent financial
statements and, when available, a presentation of the next Fiscal Year’s Annual
Business Plan, as well as to consider and decide such matters as may be
specified by the General Partner or by prior written notice from any Partner to
the General Partner. Without limiting the foregoing, the annual meetings shall
include a discussion and analysis of (i) anticipated acquisitions and
development activities for the ensuing year, and (ii) whether the Company should
continue to hold or should sell each Property and any changes in the projected
period of continuing to hold any portion or all of the Property. Reasonable
notice shall be provided to the Partners of the time and place of such meeting
and the matters to be decided or discussed. Any proposal requiring action of the
Partners shall be provided to the Partners a minimum of ten (10) business days
prior to such meeting. Participation in meetings may be by means of conference
telephone call or similar telecommunications whereby all individuals
participating in the meeting can hear, and speak to, each other at the same
time.
          (b) Voting shall take place at meetings, provided, however, that any
Partner may, at any time and without a meeting therefor, notify the General
Partner of its vote on any matter requiring such vote, and the General Partner
shall tabulate the vote and notify the Partners of such vote promptly
thereafter. Voting under this Agreement shall take place in writing and the
General Partner shall thereafter confirm the result of the vote of the Partners
on any matter in writing.
          (c) Any action which may be taken by the Partners at any meeting may
be taken without a meeting pursuant to written consent of all of the Partners.
     6.08 Special Meetings. Any Partner may call a special meeting of the
Partners at any time. All of the provisions set forth above with respect to
regular meetings shall also apply to any special meetings.
     6.09 Third Parties. Notwithstanding anything to the contrary contained
herein, the General Partner may execute a certificate that, except in the case
of any matter which requires the approval of NYSCRF pursuant to Section 6.04,
may be conclusively relied upon by any third party (without any further inquiry
whatsoever) stating that any action or proposed action does not require the
approval or consent of the Partners under this Agreement or that such approval
or consent has been obtained, and any action taken by the General Partner in
connection therewith shall in fact be the act of, and bind, the Company. The
foregoing shall not relieve the General Partner from any liability it may have
to the Company or the Partners if, in fact, such action or

- 31 -



--------------------------------------------------------------------------------



 



proposed action did require the approval or consent of any Partner and such
consent or approval was not obtained.
     6.10 Other Activities of Partners. Any Partner and its Affiliates may have
other business interests and may engage in other business ventures of any nature
or description whatsoever, whether presently existing or hereafter created, and
whether or not competitive with the business of the Company or any Partner,
provided, however, that during the term of this Agreement the General Partner
and its Affiliates shall not acquire or own any office property in the DC
Metropolitan Area, except as permitted in ARTICLE XIII below. The rights of
NYSCRF under this Section 6.10 are personal to NYSCRF and shall not be
enforceable by any assignee or transferee, whether voluntarily or involuntarily
or by operation of law, of the rights of NYSCRF under this Agreement, other than
a transferee of NYSCRF pursuant to Section 10.02(b).
     6.11 Withholding of Tax on Certain Company Distributions.
          (a) Unless treated as a Tax Payment Loan, any amount paid by the
Company for or with respect to any Partner on account of any withholding tax or
other tax payable with respect to the income, profits or distributions of the
Company pursuant to the Code, the Regulations or any state or local statute,
regulation or ordinance requiring such payment (a “Withholding Tax Act”) shall
be treated as a distribution to such Partner for all purposes of this Agreement,
consistent with the character or source of the income, profits or cash that gave
rise to the payment or withholding obligation. To the extent that the amount
required to be remitted by the Company under the Withholding Tax Act exceeds the
amount then otherwise distributable to such Partner, unless and to the extent
that funds shall have been provided by such Partner pursuant to the last
sentence of this Section 6.11(a), the excess shall constitute a loan from the
Company to such Partner (a “Tax Payment Loan”). Any such Tax Payment Loan shall
be payable upon demand and shall bear interest, from the date that the Company
makes the payment to the relevant taxing authority, at the lesser of: (i) the
Prime Rate plus two percentage points per annum, or (ii) the highest rate
permitted by applicable law, compounded monthly (but in no event higher than the
highest interest rate permitted by applicable law). During such time as any Tax
Payment Loan to any Partner (or the interest thereon) remains unpaid, all future
distributions otherwise to be made to such Partner under this Agreement shall be
distributed for such Partner’s account by applying the amount of any such
distributions first to the payment of any unpaid interest on such Tax Payment
Loan and then to the repayment of the principal thereof, and no such future
distributions shall be paid to such Partner until all of such principal and
interest has been paid in full, but all such amounts shall, for purposes of this
Agreement, be treated as a distribution to such Partner. If the amount required
to be remitted by the Company under the Withholding Tax Act exceeds the amount
then otherwise distributable to a Partner, the Company shall notify such Partner
at least five (5) Business Days in advance of the date upon which the Company
would be required to make a Tax Payment Loan under this Section 6.11(a) (the
“Tax Payment Loan Date”) and provide such Partner the opportunity to pay to the
Company on or before the Tax Payment Loan Date, all or a portion of such
deficit. If any Tax Payment Loan is not fully repaid before the earlier of
(a) removal of the Partner receiving the Tax Payment Loan, or (b) liquidation of
the Company, such Partner shall remit any remaining portion of the principal and
interests payable on the Tax Payment Loan to the Company.

- 32 -



--------------------------------------------------------------------------------



 



          (b) The General Partner shall have the authority to take all actions
necessary to enable the Company to comply with the provisions of any Withholding
Tax Act applicable to the Company and to carry out the provisions of this
Section 6.11. Nothing in this Section 6.11 shall create any obligation on the
General Partner to advance funds to the Company or to borrow funds from third
parties in order to make any payments on account of any liability of the Company
under a Withholding Tax Act.
     6.12 Unrelated Business Taxable Income. The General Partner shall use
commercially reasonable efforts to avoid taking any action which it knows or
reasonably should know would (a) cause any indebtedness of the Company to not
qualify for the exception to “acquisition indebtedness” under Code
Section 514(c)(9)(A), or (b) otherwise cause NYSCRF to have a substantial risk
of recognizing UBTI (assuming, for this purpose, that NYSCRF is an organization
subject to the tax imposed by Code Section 511(a)(1)), provided that any
transaction which General Partner determines will create UBTI for NYSCRF shall
require NYSCRF’s prior approval. By way of example and without limiting the
generality of the foregoing, the General Partner shall use its best efforts to
ensure that:
          (a) With respect to any lease executed on behalf of the Company:
               (i) The determination of the amount of rent shall not be
expressed in whole or in part as a percentage of the income or profits derived
by the lessee from the space leased (other than an amount based on a fixed
percentage or percentages of gross receipts or gross sales);
               (ii) Not more than ten percent (10%) of the rent shall be
expressly attributable to personal property, determined at the time the personal
property is placed in service by the lessee (and not by reference to any
allocation contained in the lease documents);
               (iii) If subleasing is permitted, the Company may not share in
any net profit derived by the tenant from any sublease, and the tenant
thereunder may not sublease all or any portion of its leasehold interest in
violation of paragraph (i);
               (iv) No services shall be performed for the tenant other than
services usually or customarily rendered to tenants in connection with office
space; and
               (v) All tenant payments under the lease shall be designated as
“rent” or “additional rent”.
          (b) The General Partner shall not engage in, or cause the Company to
engage in, any activity that would cause all or any part of the Property to be
considered stock in trade or other property of a kind which would properly be
includable in inventory if on hand at the close of the taxable year or property
held primarily for sale to customers in the ordinary course of a trade or
business of the Company. NYSCRF acknowledges that a decision to sell or
otherwise dispose of any property of the Company may cause the Company to engage
in commercially reasonable sales activities and the Company and the General
Partner are authorized to engage in such activities with respect to Company
property to the extent that such sale is authorized or permitted under this
Agreement.

- 33 -



--------------------------------------------------------------------------------



 



          (c) With respect to any indebtedness incurred by the Company:
               (i) The price for any acquired or improved real property will be
fixed at the time of the acquisition of the property or the time of the
completion of any such improvement;
               (ii) The amount of any indebtedness or any other amount payable
with respect to such indebtedness, or the time for making any payment of any
such amount, shall not be dependent, in whole or in part, upon any revenue,
income, or profits derived from such real property;
               (iii) Any property acquired by the Company will not be
subsequently leased to the seller or to any person who bears a relationship to
such seller that is described in Code Section 267(b) or 707(b);
               (iv) Any property of the Company will neither be acquired from
nor leased to a person that bears a relationship to the Limited Partner or the
Company which is described in subparagraph (C), (E) or (G) of Code
Section 4975(e)(2) or a person that bears a relationship, which is described in
subparagraph (F) or (H) of Code Section 4975(e)(2), to any person described in
subparagraph (C), (E), or (G) of Code Section 4975(e)(2);
               (v) The Company will not incur indebtedness from any person
described in Sections 6.12(c)(iii) or 6.12(c)(iv) in connection with any
acquisition or any improvement to property; and
               (vi) The provisions of this Section 6.12(c) are intended to
comply with the requirements of Code Section 514(c)(9)(B) and should be
construed thusly.
     With respect to the foregoing: (A) NYSCRF acknowledges that the
requirements of Section 6.12(a) above are satisfied with respect to all existing
leases of space in the Properties in effect as of the date of this Agreement and
with respect to the standard forms of “Multi-Tenant Office Lease” and
“Single-Tenant Office Lease” generally utilized by Affiliates of the General
Partner, copies of which the General Partner has previously provided to NYSCRF;
and (B) the General Partner shall notify NYSCRF of any proposed changes in the
structure or operation of the Company not set forth in the Annual Business Plan
that might cause the Company or NYSCRF to incur UBTI, and such change shall not
be made without the prior approval of NYSCRF.
     6.13 Prohibited Transactions.
          (a) The General Partner shall use best efforts to avoid taking action
which it knows or reasonably should know would constitute a prohibited
transaction (within the meaning of Code Section 4975(c)) and would cause NYSCRF
(assuming, for this purpose, that NYSCRF is a “plan” within the meaning of Code
Section 4975(e)(1)) or any Person who is a disqualified person (within the
meaning of Code Section 4975(e)(2)) with respect to NYSCRF to incur a tax under
Code Section 4975, without NYSCRF’s prior approval.

- 34 -



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other provisions of this Agreement, other than
Section 6.13(a), or any non-mandatory provision of the Act, any action of the
General Partner on behalf of the Company or any decision by the General Partner
to refrain from acting on behalf of the Company, based on an opinion of tax
counsel selected by the General Partner and reasonably acceptable to NYSCRF that
such action or omission is necessary or advisable in order to: (i) protect the
ability of Liberty Property Trust, a Maryland real estate investment trust which
is the general partner of the sole member of Liberty Washington Venture, LLC, to
continue to qualify as a REIT under the Code, or (ii) avoid Liberty Property
Trust incurring any material taxes under Section 857 or Section 4981 of the
Code, is expressly authorized under this Agreement and is deemed approved by all
of the Partners.
          (c) At any time when a direct or indirect beneficial interest in the
Company is owned by an entity that has elected to be taxed as a REIT under the
Code, neither the Company nor any Subsidiary shall without the prior written
consent of Liberty: (i) acquire any asset that is not described in
Section 856(c)(4)(a) of the Code or any successor provision; (ii) enter into a
loan secured by an interest in real property in which the Company would receive
income from a “shared appreciation provision” as defined in Section 856(j)(5) of
the Code; (iii) enter into a loan in which the interest income depends, directly
or indirectly, in whole or in part, on the income or profits of any person for
purposes of Section 856(f) of the Code; (iv) enter into any lease involving real
property where any portion of the rents would be excluded from the definition of
“rents from real property” under Section 856(d)(2) of the Code; or (v) sell any
property which, when sold, would constitute property described in
Section 1221(1) of the Code, except when the net selling price is less than
$10,000. Notwithstanding the foregoing, if any of the provisions of Sections 856
or 857 of the Code are amended so that one of the requirements in clauses
(i) through (v) above becomes irrelevant to the qualification of a REIT as a
REIT under the Code and will not cause adverse tax consequences to a REIT if the
requirement is not complied with, such provision shall no longer apply to the
Company.
          (d) In making any determinations under this Agreement in which the
classification of any entity as a “real estate investment trust” for federal
income tax purposes is relevant, such determination or calculation shall be made
by assuming that only the items reported on such entity’s federal income tax
return are the items reported on the Partner’s Schedule K-1 received from the
Company (or the entity’s distributive share of such items).
     6.14 Deemed Approval. NYSCRF shall be deemed to have approved and the
General Partner shall not have any liability or responsibility under either
Section 6.12 or Section 6.13, to the extent that the action which caused the
Company or NYSCRF to incur UBTI or which constituted a prohibited transaction
(a) received the approval of NYSCRF where such approval is required under this
Agreement, or (b) resulted from the Company’s failure to take any action
proposed by the General Partner and submitted to NYSCRF, if such failure was
because such proposed action did not receive the approval of NYSCRF.
     6.15 Reporting Requirements. In addition to any other reporting obligations
of the General Partner contained in this Agreement, the General Partner shall:
          (a) (1) notify NYSCRF of any material fire or other material damage to
the Property, and in such event, arrange for an insurance adjuster reasonably
acceptable to NYSCRF

- 35 -



--------------------------------------------------------------------------------



 



to view the Property before repairs are started, but in no event shall Manager
settle any losses, complete loss reports, adjust losses or endorse loss drafts
in excess of $250,000 without NYSCRF’s prior consent; and (2) promptly notify
NYSCRF after the General Partner becomes aware of any significant personal
injury or property damage occurring to or claimed by any tenant or third party
on or with respect to the Property;
          (b) notify NYSCRF of the commencement of any action, suit or
proceeding against NYSCRF, or against Manager with respect to the operations of
the Property, or otherwise affecting the Property, other than routine tort
claims covered by insurance;
          (c) on or before the 15th day of each month, prepare and submit to
NYSCRF a progress report on leasing activities at the Property for the preceding
period, such report to be in the format customarily used by the General Partner
and its Affiliates for its own portfolio; and
          (d) notify NYSCRF when the General Partner receives written notice of
any material violation of law at any portion of the Property, as well as provide
NYSCRF with evidence that the non-compliance has been remedied.
     6.16 Action by Partners. Except as otherwise provided in this Agreement,
any action required or permitted to be taken by the Partners shall require the
unanimous consent or approval of the Partners, unless otherwise required by the
Act.
     6.17 Right to Disclose Information. The General Partner shall not be in
breach of its obligations under this Agreement or any other obligations or
duties to NYSCRF at law or in equity (whether under a theory of fiduciary duty
or otherwise) if the General Partner or its Affiliates files this Agreement (and
some or all of the exhibits hereto) as an exhibit to a filing it may make with
the Securities Exchange Commission or makes disclosures regarding the
transactions governed by this Agreement to the extent the General Partner or its
Affiliates reasonably believe necessary to enable the General Partner or its
Affiliates to comply with federal and state securities laws and the regulations
of the Securities Exchange Commission, the rules of any stock exchange, or in
connection with any filing or registration made by Liberty Property Trust, an
Affiliate of the General Partner, as the issuer of publicly traded securities,
or as part of information provided to its investors and/or financial analysts.
     6.18 Contracts with Affiliates. NYSCRF, acting alone, shall have the right
on behalf of the Company to send any notice of default or termination, to
institute or settle legal proceedings and/or to take such other action as may be
necessary or appropriate to enforce the rights and protect the interests of the
Company pursuant to any agreement with the General Partner or an Affiliate of
the General Partner or with respect to any other rights or remedies of the
Company running against or in connection with the General Partner or Affiliate
of the General Partner.
     6.19 Loan Provisions.
          (a) Each Partner shall, in its reasonable discretion, cooperate to
amend this Agreement and the Certificate of Limited Partnership if required to
comply with the requirements of any lender providing mortgage financing to the
Company in accordance with this Agreement.

- 36 -



--------------------------------------------------------------------------------



 



          (b) The Partners acknowledge that the Liberty Loan was provided to the
Company, and that (with the consent of NYSCRF, as set forth in Section 6.04(l))
future financing may be provided to the Company or any Entity, and/or serviced
by an Affiliate of the General Partner (the “Affiliate Lender”). As a result,
the interests of the Affiliate Lender, in its capacity as a lender, may be
different from, or in conflict with, the interests of the Partners or the
interests of the Company or any of their respective Affiliates. In recognition
of the foregoing and in consideration of the Affiliate Lender providing or
facilitating any such loan, the Partners acknowledge and agree that the
Affiliate Lender is and will be entitled to enforce its rights under any
existing or future loan (and ancillary security) documents with the Company
and/or any Entity and will be entitled to pursue any and all remedies to which
it is entitled (including calling a default under, accelerating or foreclosing
on any collateral securing, such loan) even if doing so would be detrimental to
or create a conflict with the Company and/or such Entity or any of its Partners,
and each of the Partners waives, to the fullest extent permitted by law, (i) any
right to object to such enforcement, (ii) any right to assert a claim against
the General Partner or its Affiliates as a result of such conflict of interest,
and (iii) any claim for a breach of fiduciary duty, duty of loyalty, lender
liability, equitable subordination or other claims relating to or arising from
the fact that the Affiliate Lender and its Affiliates would have an interest,
directly or indirectly, as both a creditor and a Partner of the Company. In
addition, the classification and treatment for income tax purposes of the
Liberty Loan and any other financing provided by an Affiliate of the General
Partner as non-recourse debt or non-recourse liability shall be made and
governed by the Code.
     6.20 Project Financing.
          (a) The Partners expect that the Company will obtain, or cause certain
of the Entities to obtain, debt financing in such amounts, from such lenders,
with such security and on such terms and conditions as shall be determined in
accordance with this Agreement (collectively with the Assumed Financing, the
“Project Financing”).
          (b) All Project Financing will be non-recourse to the Company and to
all Partners, except that the General Partner may elect, in its sole discretion,
to provide one or more guarantors (the “Guarantors”) acceptable to the lender to
be personally liable for: (i) fraud, environmental liability, misapplication of
tenant security deposits and other types of liabilities (collectively the
“Non-Recourse Carve Outs”) to be set forth in the documents and instruments
evidencing the Project Financing, pursuant to provisions acceptable to the
Guarantors; and/or (ii) for such other liabilities, if any, under the loan as
the Guarantors may elect in their sole discretion, pursuant to documents
acceptable to the Guarantors. The personal obligations of the Guarantors as set
forth in such loan documents are referred to herein as the “Recourse
Obligations.” The Partners confirm that LPLP serves as the Guarantor of the
Recourse Obligations with respect to the Assumed Financing and, with respect to
the Assumed Financing for WillowWood I-II, Liberty Property Trust also serves as
a Guarantor of the Recourse Obligations.
          (c) With respect to all sums that at any time may be paid by a
Guarantor on account of the Recourse Obligations, the Partners agree that:
(i) the Company shall indemnify, defend and hold the Guarantor harmless from and
against all such liabilities and all costs and expenses arising therefrom,
(ii) NYSCRF shall indemnify, defend and hold the Guarantor

- 37 -



--------------------------------------------------------------------------------



 



harmless from and against all such liabilities and all costs and expenses
arising from the gross negligence, actual fraud, material, deliberate and
willful breach of this Agreement, or intentional tortious misconduct of NYSCRF
that triggers liability under the Recourse Obligations, and (iii) the Guarantor
shall be subrogated to the rights of the holder of the Project Financing with
respect thereto; provided, however, that the foregoing provisions of (i) and
(ii) above shall not apply to any liabilities, costs or expenses of the
Guarantor resulting from its or its Affiliate’s gross negligence, actual fraud,
material, deliberate or willful breach of this Agreement, its guaranty of the
Recourse Obligations or any other documents evidencing the Project Financing, or
intentional tortious misconduct; and provided further that subrogation rights of
the Guarantor shall be totally subordinated in all respect to the rights of the
holder of the Project Financing and shall not be enforceable until satisfaction
of all obligations of the Company and the borrower Entity under the Project
Financing.
          (d) At any time while the Recourse Obligations are outstanding in
whole or in part, the Company shall not be authorized to take, and the General
Partner shall not permit the Company or any Entity to take, any action that
would result in the triggering of liability under the Non-Recourse Carve Outs,
without the prior written consent of the Guarantors, which may be withheld for
any reason or no reason. Without limiting the generality of the foregoing,
without the consent of the Guarantors, the Company and the Entity shall not be
authorized to commence and the General Partner shall not commence, any voluntary
proceeding for bankruptcy, reorganization or similar relief, and shall not
consent to any involuntary petition for such relief if such action would trigger
any liability under the Recourse Obligations. The Partners expressly waive any
rights that they may have at any time, whether under a theory of fiduciary duty
or under any other legal or equitable principle, to compel the Partnership or
the Entity to commence a voluntary bankruptcy proceeding or themselves to
initiate an involuntary bankruptcy proceeding, or to assert any claims against
the General Partner or its Affiliates for the failure to file a voluntary
proceeding.
     6.21 Title Holding Subsidiaries. Title to each Property may be held by a
separate, single purpose, limited liability company or partnership that is
wholly owned by, and whose only members, partners and/or managers are, the
Company and other limited liability companies wholly owned (directly or
indirectly) by the Company (each a “Title Holding Subsidiary”). It shall be the
General Partner’s duty and responsibility to duly form and maintain each Title
Holding Subsidiary and cause each Title Holding Subsidiary to be and remain in
good standing in its state of organization and qualified to do business in each
jurisdiction in which it owns property or otherwise conducts business, to obtain
appropriate employer and/or tax identification numbers (to the extent required)
for the Title Holding Subsidiary, and the like. The rights, duties,
responsibilities and authority of the Partners with respect to Title Holding
Subsidiaries and Properties owned through a Title Holding Subsidiary shall be
identical to their respective rights, duties, responsibilities and authority
with respect to the Company and Properties owned directly by the Company. Any
provision of this Agreement giving the Partners the right or authority to take
any action or refrain from taking any action, or cause the Company to take any
action or refrain from taking any action, shall be interpreted to give them the
identical right or authority with respect to the appropriate Title Holding
Subsidiary. Any provision of this Agreement imposing any duty or responsibility
on the Partners, or limiting their respective rights or authority, with respect
to Properties owned directly by the Company shall be interpreted to impose the
identical duty, responsibility or limitation on them with respect to Properties
owned

- 38 -



--------------------------------------------------------------------------------



 



through a Title Holding Subsidiary. The operating agreement for each Title
Holding Subsidiary shall be in a form approved by the Partners.
     6.22 Ratification of Recitals. The Recitals set forth on Exhibit H to this
Agreement are incorporated herein by reference. The Partners hereby ratify and
consent to the transactions described in the Recitals to this Agreement.
ARTICLE VII
COMPENSATION OF PARTNERS; PAYMENT OF COMPANY EXPENSES
     7.01 Compensation from Company. The Company shall pay to the General
Partner (or its Affiliate) the sum of [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
annually as an administrative fee in compensation for the General Partner’s
services required hereunder. Except as aforesaid and as provided in
Section 7.02, no Partner shall receive any compensation from the Company for any
services rendered in its capacity as a Partner. Nothing contained herein shall
prevent (i) a Partner from receiving reasonable compensation for any services
rendered to the Company in a non-Partner capacity or from receiving
distributions under ARTICLE V, (ii) the General Partner or its Affiliate from
receiving fees pursuant to the Development Management Agreement, or (iii) the
General Partner or its Affiliate from receiving fees for managing or leasing all
or a portion of the Property pursuant to the Management and Leasing Agreement.
     7.02 Company Expenses.
          (a) The Management and Leasing Agreement shall require the General
Partner or its Affiliate, at its expense and without reimbursement from the
Company, to provide the Company with adequate personnel and office space and all
necessary office furnishings and equipment and shall pay the salaries and other
compensation of such personnel and the cost of telephone service, heat and other
utilities and other items of an overhead and administrative nature.
          (b) The Company shall bear all other costs and expenses incurred in
connection with the management and operation of the business and affairs of the
Company, or in carrying out the business, purposes, and objectives of the
Company, including without limitation, costs associated with a proposed
transaction that is not consummated for any reason whatsoever. Without limiting
the foregoing, the Company shall bear the costs of all third-party vendors who
provide services to the Company (including without limitation auditors, tax
consultants and attorneys). Subject to Sections 6.04(a) and 6.04(b) to the
extent the General Partner or its Affiliates are able to provide such services
to the Company, the General Partner may (subject to the prior approval of
NYSCRF) provide such service to the Company, and the Company will compensate the
General Partner or its Affiliates at a level that will reimburse the direct
costs of those services, plus a reasonable allocation of overhead related to
providing such services.

- 39 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
COMPANY BOOKS, RECORDS AND STATEMENTS
     8.01 Books and Records. The General Partner shall establish and maintain
accurate, full and complete Company records and books of account showing assets,
liabilities and the Capital Accounts of the Partners, revenues and expenditures,
and all other aspects of the operations, transactions and cash flows of the
Company in accordance with generally accepted accounting practices and
principles consistently applied. The Company shall use the standard accounting
software utilized by the General Partner and its Affiliates for properties in
their own portfolio to keep the accounting books and records of the Company. The
General Partner shall also maintain books sufficient to show the computation of
any fees payable pursuant to the Management and Leasing Agreement and the
Development Management Agreement. The Company’s books and accounts shall be
maintained at the principal office of the Company, with copies thereof at such
other place or places, if any, as may be required by law, and any Partner shall
have access to the Company books during ordinary business hours.
     8.02 Method of Accounting. The Company shall use generally accepted
accounting principles, consistently applied, unless otherwise required by
applicable law. Any other or supplemental accounting practices or policies shall
be subject to the reasonable approval of NYSCRF.
     8.03 Fidelity and Other Bonds. If requested by either Partner, the General
Partner shall obtain or cause to be obtained, at the Company’s expense, fidelity
and other bonds with reputable surety companies covering all persons who are
signatories on bank accounts of the Company, which bonds shall indemnify and
defend the Partners against any loss resulting from fraud, theft, dishonesty or
other wrongful acts of such persons and shall be in form and substance
satisfactory to the Partners.
     8.04 Financial Statements; Appraisals and Other Information. The General
Partner shall cause the Company to deliver, timely, to NYSCRF, the following:
          (a) On an annual basis within sixty (60) days after the close of each
Fiscal Year, annual audited statements of the operation of the Company,
including the following:
               (i) Balance Sheet prepared on an accrual basis;
               (ii) Income Statement prepared on an accrual basis;
               (iii) Statement of Cash Flows;
               (iv) Statement of Changes in Partners’ Equity; and
               (v) Notes to the financial statements as appropriate;
all certified to be correct by the General Partner, together with the opinion of
the Auditor with respect thereto, containing a detailed explanation of all
qualifications, if any, contained in such opinion. If the General Partner is
aware that the Auditor’s opinion will be issued with

- 40 -



--------------------------------------------------------------------------------



 



qualifications, the General Partner shall cause drafts of the opinion and the
financial statements to be forwarded to NYSCRF promptly after receipt of such
drafts by the General Partner.
               (vi) Such additional financial statements, reports and other
information as NYSCRF may reasonably request; and
               (vii) Report of Independent Public Accountants in substantially
the form shown in the Exhibit J.
          (b) On a monthly basis, by the [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
business day of each calendar month for the preceding calendar month, the
following, unaudited, but all in reasonable detail and certified to be correct
by the General Partner, and in an electronic format on a Property-by-Property
basis:
               (i) A current rent roll in form satisfactory to NYSCRF;
               (ii) Balance Sheet, prepared on an accrual basis;
               (iii) Income Statement, prepared on an accrual basis;
               (iv) Budgetary operating statement on a consolidated basis for
all Properties, showing variances from the operating budget together with
explanations of any variances in excess of the greater of $5,000 in any line
item or 5% of the annual amount budgeted for such line item;
               (v) A Leasing Update in substantially the format attached hereto
as Exhibit G; and
               (vi) Such interim financial statements, reports and other
information as NYSCRF may reasonably request.
          (c) No later than thirty-five (35) days after the end of each quarter
of each Fiscal Year, the General Partner shall prepare and submit to the
Partners an unaudited income statement and balance sheet as of the end of such
quarter and a statement of the Capital Accounts for each Partner, and a report
on all lawsuits filed by and served or threatened in writing against the
Company, the General Partner or the Property during such prior quarter.
          (d) To the extent any of the financial statements or reports provided
pursuant to paragraphs (b) or (c) above (other than the statement of Capital
Accounts) is presented on a consolidated basis as among all the Properties, the
General Partner shall also cause such statements and reports to be broken down
on a Property-by-Property basis.
          (e) On an annual basis, promptly after the filing thereof, copies of
all tax returns or information returns of the Company to the extent necessary to
show any income, distributions, payments, deductions, or expenses related to or
arising out of the ownership or operation of a Project. At least thirty
(30) days prior to filing, the General Partner shall provide drafts of all tax
returns to NYSCRF.

- 41 -



--------------------------------------------------------------------------------



 



          (f) Within fifteen (15) days after the end of a policy year or policy
term for each policy of insurance required to be maintained with respect to the
Property, a written report or certificate showing the following:
               (i) The name of the insurer;
               (ii) The risks insured;
               (iii) The amount of coverage provided by the policy;
               (iv) The expiration date of the policy; and
               (v) For insurance covering property damage, the property insured,
the then-current replacement cost of such property, and the basis upon which
such cost was calculated provided that no appraisal shall be required for such
report or certificate.
          (g) The General Partner shall cause the Properties to be appraised by
an independent qualified appraiser designated by the General Partner (i) at the
expense of the Company at such times as any secured lender requires, and (ii) at
any other time whenever requested to do so by any Partner, at the expense of
such Partner.
          (h) The General Partner shall cooperate with, and assist NYSCRF in
obtaining, at the expense of NYSCRF, any information that it requests in order
to properly value the Company’s assets and its Partnership Interest. Such
information may include, by way of illustration, information obtainable from an
environmental investigation or other physical inspection of the Properties.
          (i) NYSCRF shall have the right, at its sole expense, to cause an
audit of the records of the Company to be conducted by accountants selected by
NYSCRF. In the event that such audit discloses that any payments or
reimbursements in favor of NYSCRF or the Company should be adjusted by five
percent (5%) or more, the General Partner shall reimburse NYSCRF for its
reasonable out of pocket costs incurred in conducting the audit.
     8.05 Bank Accounts. All funds received by the Company shall be deposited in
the name of the Company in such checking and savings accounts, time deposits or
certificates of deposit, or other accounts or instruments at such financially
sound commercial banks, savings banks and savings and loan institutions not then
controlled, directly or indirectly, by the General Partner and its Affiliates,
as may be designated by the General Partner. The signatories for such accounts
and instruments shall be representatives of the General Partner.
     8.06 Tax Matters.
          (a) The General Partner shall cause to be prepared and filed timely
all informational and other tax returns required to be filed by the Company, and
shall deliver copies thereof to the Partners promptly thereafter. All such
returns shall be prepared by or reviewed by the Auditor.

- 42 -



--------------------------------------------------------------------------------



 



          (b) The General Partner is hereby designated as the “Tax Matters
Partner” under Code Section 6231(a)(7). The Tax Matters Partner shall manage
audits of the Company conducted by the Internal Revenue Service or other
governmental agency pursuant to the audit procedures under the Code and the
regulations issued thereunder, provided that the Tax Matters Partner shall not
settle any matter with the Internal Revenue Service or other governmental agency
without the consent of NYSCRF, which consent shall not be unreasonably withheld.
The Company, through the Tax Matters Partner, is authorized to cooperate with
and to monitor the Internal Revenue Service in any audit that the Internal
Revenue Service may conduct of the Company’s books and records and information
or other returns filed by the Company. The Tax Matters Partner shall take all
actions necessary to preserve the rights of the Partners with respect to audits
and shall provide the Partners with any notices of such proceedings and other
information as required by law. The Tax Matters Partner shall keep the Partners
timely informed of its activities under this Section. The Company, through the
Tax Matters Partner, may similarly cooperate with and monitor any audit by any
other governmental authority and prepare and file protests or other appropriate
responses to such audits. All costs incurred in connection with the foregoing
activities, including legal and accounting costs, shall be borne by the Company.
Any additional expenses with respect to judicial review of adverse
determinations in connection with any such tax audits or the defense of any
Partner against any claim asserted by the Internal Revenue Service or other tax
authority of additional tax liability arising out of its ownership of its
interest in the Company shall be borne by the Partner who wishes to proceed with
such judicial review or defense. Unless otherwise expressly prohibited or
restricted pursuant to this Agreement, the Tax Matters Partner may make, refrain
from making, or revoke any and all tax elections which it may deem appropriate,
in its sole discretion, on behalf of the Company.
          (c) Neither the Company nor any Partner shall take any action that
would result in the Company being taxed as other than a “partnership” for
federal income tax purposes, including (but not limited to) electing to be taxed
as other than a “partnership” by making such an election on Form 8832, “Entity
Classification Election.”
     8.07 Certain Elections.
          (a) In the event that a distribution of any of the Company’s assets is
made in the manner provided in Code Section 734, where a transfer of an interest
in the Company permitted by this Agreement is made in the manner provided in
Code Section 743, or in any other circumstance permitting an election to be made
under Section 754 of the Code, then, upon the request and at the expense of any
Partner, the Company shall file an election under Code Section 754, in
accordance with procedures set forth in the applicable Regulations. The
Partners’ Capital Accounts shall be adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv)(m). Each Partner shall provide the Company with all
information necessary to give effect to any election under Code Section 754.
          (b) In the event of any change in the Code or Regulations which could
affect any Partner and with respect to which the Company may elect to either
have such change apply, or not apply, then the Company will make such election
or not make such election in a manner that the tax provisions contained in this
Agreement shall remain in effect unless all of the Partners agree that the
Company should make such election or not make such election in another

- 43 -



--------------------------------------------------------------------------------



 



manner; provided, however, that if NYSCRF (at its expense) obtains an opinion,
from recognized tax counsel selected by NYSCRF and reasonably satisfactory to
the General Partners, that solely on account of the Company’s making the
election or the Company’s failing to make the election will (based upon the
assumptions set forth in Section 6.12) cause (i) the allocations to NYSCRF under
ARTICLE IV to be UBTI, (ii) NYSCRF no longer to be a “qualified organization”
(within the meaning of Code Section 514(c)(9)(C)), or (iii) any indebtedness of
the Company to not qualify for the exceptions to “acquisition indebtedness”
under Code Section 514(c)(9)(A), then the Company shall make such election or
refrain from making such election in the manner specified by NYSCRF, and the
Partners shall promptly modify this Agreement in a manner to maintain as nearly
as possibly the same economic effect on the Partners as would have existed had
such election been made or not been made, as the case may be, to the maximum
extent permitted by applicable law, but in no event shall such change have a
negative economic impact on the General Partner.
          (c) ERISA Representations. NYSCRF, in connection with representations
made or that may be made to one or more Lenders regarding the status of the
Company as not being an employee benefit plan as defined in ERISA, and regarding
the Company’s assets not being considered to be “plan assets” pursuant to
certain Department of Labor Regulations, represents and warrants to the Company
and the General Partner that NYSCRF is a governmental plan as defined in section
3(32) of ERISA.
ARTICLE IX
DEFAULT PROVISIONS
     9.01 Events of Default. The occurrence of any one or more of the following
events (each a “Default”) caused or suffered by any Partner shall constitute a
default (subject to the grace periods provided for herein) under this Agreement:
          (a) The failure of such Partner to pay any portion of any Capital
Contribution required to be made by it within ten (10) days of the date when
due;
          (b) The failure of such Partner to perform or comply with any of the
material covenants, conditions and agreements of this Agreement or the
Contribution Agreement to be performed or complied with by such Partner other
than as set forth in (a) above and to cure such failure within the time
specified in Section 9.02;
          (c) The Bankruptcy of such Partner;
          (d) In the case of the General Partner, the attachment, execution or
other judicial seizure of more than $50,000 of such General Partner’s assets
related to the Company, which attachment, execution or seizure remains
undischarged after fifteen (15) days, unless (i) such Partner posts a sufficient
bond within such fifteen (15) day period or (ii) such attachment, execution or
seizure does not have a material effect on such Partner’s ability to satisfy its
obligations hereunder.
     9.02 Grace Period. With respect to any Default under Section 9.01(b), the
Partner causing or suffering such Default shall have a grace period of [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] days after receipt of

- 44 -



--------------------------------------------------------------------------------



 



written notice of such Default to cure such Default, provided, however, that
(a) if such Default is curable but cannot with due diligence and in good faith
be cured within such [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] day period and
(b) if such Partner forthwith upon notice of such Default commences and proceeds
with due diligence and in good faith to cure such Default and thereafter
completes the full cure of such Default, the grace period with respect to such
Default shall be extended for such period as may be necessary for the curing of
such Default with due diligence and in good faith, not to exceed [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] days.
     9.03 Remedies Reserved. Upon any Default by any Partner, such Partner shall
no longer have the right to vote on, consent to, approve or otherwise take part
in any decision of the Partners, and, in addition, the other Partners shall each
have the rights and remedies specified herein as well as those available to
non-defaulting Partners as a matter of law or equity; provided, however, that if
the defaulting Partner is the General Partner, then it shall continue to have
all of the management rights of the General Partner under this Agreement, and
provided further than if the default by the General Partner constitutes fraud,
the General Partner’s management of the affairs of the Company shall be subject
to the reasonable oversight of the Advisor.
ARTICLE X
TRANSFER OF PARTNERSHIP INTERESTS;
SALE OF PROPERTY
     10.01 Transfer.
          (a) The term “Transfer,” when used with respect to a Partnership
Interest, shall include any direct or indirect sale, assignment, gift, bequest,
succession through intestacy, pledge, hypothecation, mortgage, exchange, or
other disposition, except that such term shall not include: (i) any pledge or
mortgage of a Partnership Interest or other hypothecation of or granting of a
security interest in a Partnership Interest in connection with any financing
obtained by or on behalf of the Company and approved pursuant to Section 6.04(l)
of this Agreement, or (ii) the sale, issuance, assignment, gift, bequest,
succession through intestacy, pledge, hypothecation, mortgage, exchange, or
other disposition of shares of beneficial interest in Liberty Property Trust or
of limited partnership units in Liberty Property Limited Partnership (or their
respective successors through merger, consolidation or sale of all or
substantially all of the assets or beneficial interests). For purposes of the
foregoing, a change in the trustee of any trust that is a Partner or an
Affiliate of any Partner shall not be treated as a Transfer.
          (b) Except as provided in Section 10.02, no Partner may Transfer its
Partnership Interest, in whole or in part, directly or indirectly, without the
approval of the other Partners and, if required by any loan documents entered
into by the Company, any third party lender. Any Transfer or purported Transfer
of any Partnership Interest not made in accordance with the foregoing shall be
null and void and in breach of this Agreement.

- 45 -



--------------------------------------------------------------------------------



 



     10.02 Approved Transfers.
          (a) Anything in Section 10.01 to the contrary notwithstanding, the
General Partner may, without the consent of the other Partner, undergo a
Transfer, in whole but not in part: [The confidential material contained herein
has been omitted and has been separately filed with the Commission.]
          (b) Anything in Section 10.01 to the contrary notwithstanding, NYSCRF
may, without the consent of the other Partner [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]
          (c) Upon any Transfer undertaken in accordance with Section 10.02, the
transferring Partner shall promptly deliver to the non-transferring Partner
(i) an assignment and assumption agreement, in form and substance reasonably
acceptable to the non-transferring Partner, whereby the transferring Partner
assigns, and the transferee accepts and assumes, all of the transferring
Partner’s rights, obligations and liabilities hereunder, and (ii) the other
instruments contemplated by Sections 10.04(b)-(f); provided the requirements of
Section 10.04(a) shall not apply to any such Transfer. Upon the delivery to the
non-transferring Partner of the instruments referenced in clauses (i) and
(ii) above, if the transfer results in a new Partner (as opposed to the
acquisitions of interests in the existing Partner), the transferring Partner
shall withdraw from the Company in accordance with Section 10.03 and be released
from all liability hereunder, and the transferee shall be deemed admitted as a
Partner pursuant to Section 10.04 and shall be deemed to have assumed all of the
rights, duties, obligations and liabilities of the transferring Partner under
this Agreement.
          (d) Anything in this Section 10.02, or otherwise in this Agreement, to
the contrary notwithstanding, no Transfer or assignment of a Partnership
Interest shall be made (i) if such Transfer is effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code or such
Transfer causes the Company to be taxed as a “publicly traded partnership” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code; or (ii) if
such Transfer, in the opinion of counsel selected by the General Partner and
reasonably acceptable to NYSCRF, would not allow Liberty Property Trust to
continue to be taxed as a REIT under the Code or would subject Liberty Property
Trust to any material taxes under Sections 857 or 4981 of the Code..
     10.03 Withdrawal of a Partner. A Partner may voluntarily withdraw from the
Company only upon a Transfer of all of such Partner’s Partnership Interest in
accordance with this

- 46 -



--------------------------------------------------------------------------------



 



ARTICLE X. If any Partner withdraws from the Company in violation of this
Agreement, it shall not be entitled to any distributions from the Company as a
result of such withdrawal, but shall remain entitled to those distributions it
would be entitled to receive had the withdrawal not occurred.
     10.04 Admission of Transferee as a Partner. Any Person to whom all of a
Partnership Interest has been transferred pursuant to Section 10.01(b) or
Section 10.02 shall be admitted as a substituted Partner as a result of such
transfer to the extent of the Partnership Interest so transferred only upon the
satisfaction of all of the following conditions:
          (a) The unanimous approval of the other Partners, provided however,
that no Partner shall unreasonably withhold its approval to any transferee
becoming a substituted Partner if such transferee in the reasonable judgment of
the General Partner has (together with any guarantor of its obligations) a net
worth sufficient to fund any outstanding obligations it might have under this
Agreement and expressly agrees in writing to fulfill such obligations;
          (b) Such transferee’s written acceptance of, and written agreement to
be bound by, all of the terms and provisions of this Agreement;
          (c) Reasonable evidence of the authority of such transferee to become
a Partner and to be bound by all of the terms and provisions of this Agreement;
          (d) The approval of any third party lender if required by any loan
documents entered into by the Company;
          (e) An opinion of counsel reasonably satisfactory to counsel for the
Company that such transfer, and the transferee’s participation in the Company as
a Partner, will not (A) adversely affect the status of a Partner as a REIT (if
it is not the transferor), or (B) violate any then applicable Federal or other
securities laws or the rules and regulations of the Securities and Exchange
Commission or the securities commission of any other jurisdiction; and
          (f) The satisfaction of such additional requirements as any Partner
may reasonably determine to assure itself that neither it nor the Company will
incur any new or additional liability or obligation as a result of such transfer
or purchase.
Anything herein to the contrary notwithstanding, any transferee who does not
become a substituted Partner shall be only entitled to receive the share of
Profits, Losses and distributions of the Company to which the transferor was
entitled with respect to the Partnership Interest so transferred, and shall not
have any right to vote on, consent to, approve or otherwise take part in any
decision of the Partners, or to any of the other rights associated with the
ownership of such Partnership Interest.
     10.05 Admission of Additional Partners. Notwithstanding anything to the
contrary contained in this Agreement, no Person may be admitted as an additional
Partner without the unanimous approval of each the Partners, which approval may
be withheld in the sole discretion of such Partner.

- 47 -



--------------------------------------------------------------------------------



 



ARTICLE XI
DISSOLUTION AND LIQUIDATION
     11.01 No Dissolution, etc. The Company shall not be dissolved by the
admission of any new or additional Partner, and the Partners hereby waive any
right they may have to seek a partition of the Company Assets or to dissolve the
Company except in accordance with this Agreement.
     11.02 Events Causing Dissolution. Subject to Section 11.03, the Company
shall be dissolved and its affairs wound up upon the occurrence of any of the
following events:
          (a) The sale or other disposition by the Company of all or
substantially all of the Company’s assets and the collection of all amounts
derived from any such sale or other disposition, including all amounts payable
to the Company under any promissory notes or other evidences of indebtedness
taken by the Company in connection with such sale or other disposition (unless
the General Partner shall elect, with the approval of NYSCRF, to distribute such
indebtedness to the Partners in liquidation);
          (b) The withdrawal (except in accordance with Section 10.03),
liquidation, dissolution or Bankruptcy of the General Partner; or
          (c) The occurrence of any event not specified above that, under the
Act or other applicable laws, would cause the dissolution of the Company or that
would make it unlawful for the business of the Company to be continued.
For purposes of this Agreement, the term “Bankruptcy” shall mean, and a Partner
shall be deemed “Bankrupt” upon, (i) the entry of a final and appealable decree
or order for relief of such Partner by a court of competent jurisdiction in any
involuntary case involving such Partner under any bankruptcy, insolvency, or
other similar law now or hereafter in effect and the expiration of the
applicable appeals period without any appeal being filed; (ii) the appointment
of a receiver, liquidator, assignee for the benefit of creditors, custodian,
trustee, sequestrator, or other similar agent for such Partner or for any
substantial part of such Partner’s assets or property; (iii) the entry of a
final non-appealable order for the winding up or liquidation of such Partner’s
affairs by a court of competent jurisdiction in any involuntary case involving
such Partner under any bankruptcy, insolvency, or other similar law now or
hereafter in effect; (iv) the filing with respect to such Partner of a petition
in any such involuntary bankruptcy case which petition remains undismissed for a
period of 90 days; (v) the commencement by such Partner of a voluntary case
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect; (vi) the consent by such Partner to the entry of an order for relief in
an involuntary case under any such law or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar agent for such Partner or for any substantial
part of such Partner’s assets or property; or (vii) the making by such Partner
of any general assignment for the benefit of creditors.
     11.03 Rights to Continue Business of Company. Upon an event described in
Sections 11.02(a), 11.02(b) or 11.02(c) (but not an event described in Section
11.02(c) that makes it

- 48 -



--------------------------------------------------------------------------------



 



unlawful for the business of the Company to be continued), the Company
thereafter shall be dissolved and liquidated unless, within 90 days after the
event described in such Section, an election to reconstitute and continue the
business of the Company shall be made in writing by all of the Partners.
     11.04 Dissolution. Except as otherwise provided in Section 11.02 and
Section 11.03, upon the dissolution of the Company, the General Partner (or if
the dissolution is caused by the withdrawal or Bankruptcy of the General
Partner, then the Person designated as liquidating trustee by the remaining
Partners, which liquidating trustee shall have all of the powers of the General
Partner under this Agreement for purposes of winding up the affairs of the
Company) shall promptly notify the Partners of such dissolution.
     11.05 Liquidation.
          (a) Except as otherwise provided in Section 11.03, upon the
dissolution of the Company, the General Partner (or other Person responsible for
winding up the affairs of the Company) shall proceed without any unnecessary
delay to sell or otherwise liquidate the Company’s assets and pay or make due
provision for the payment of all debts, liabilities, and obligations of the
Company.
          (b) After adequate provision has been made for the payment of all
debts, liabilities, and obligations of the Company, the General Partner (or
other Person responsible for winding up the affairs of the Company) shall
distribute the net liquidation proceeds to the Partners in accordance with
ARTICLE V.
     11.06 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 11.05 in order to minimize any
losses otherwise attendant upon such a winding up.
     11.07 Termination of Company. Except as otherwise provided in this
Agreement, the Company shall terminate when all of the Company’s assets shall
have been converted into cash and the net proceeds therefrom, as well as any
other liquid assets of the Company, after payment of or due provision for the
payment of all debts, liabilities, and obligations of the Company, shall have
been distributed to the Partners as provided for in Section 11.05, and all
instruments recorded or filed in the manner required by the Act.
ARTICLE XII
BUY-SELL
     12.01 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]

- 49 -



--------------------------------------------------------------------------------



 



     12.02 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]

- 50 -



--------------------------------------------------------------------------------



 



     12.03 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
     12.04 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
     12.05 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
ARTICLE XIII
ACQUISITIONS, NEW DEVELOPMENTS AND REDEVELOPMENTS
     13.01 Exclusive Operations Except as expressly provided for in this ARTICLE
XIII, neither the General Partner nor its Affiliates shall, directly or
indirectly, purchase, develop or redevelop office properties within the DC
Metropolitan Area.
     13.02 Yield Parameters. The Company’s initial yield parameters are
summarized in Exhibit I. Modification of these parameters shall be subject to
the approval of both the General Partner and NYSCRF.
     13.03 New Acquisitions.
          (a) The General Partner may propose from time to time in a written
recommendation (an “Acquisition Plan”) to NYSCRF that the Partnership acquire
from a third party one or more of the following: (i) land in the DC Metropolitan
Area that is suitably zoned and entitled (with the exception of site plan
approval and building permits) for development as an office building and which
upon acquisition by the Company would be treated as a Vacant Land Property under
this Agreement, (ii) land and improvements in the DC Metropolitan Area that are
intended to be rehabilitated as a Redevelopment Property, or (iii) a Functional
Office Property in the DC Metropolitan Area. The Acquisition Plan shall contain:
(i) the maximum purchase price the General Partner would cause the Company to
pay for the subject property, (ii) a description of the office market within
which such property or properties are located, (iii) a summary of the existing
leases (if any) of space within such property or properties, and (iv) with

- 51 -



--------------------------------------------------------------------------------



 



respect only to an Acquisition Plan relating to a proposed Redevelopment
Property, a preliminary capital budget for the renovation costs and a
preliminary estimate of the stabilized rentals projected to be generated from
such property after completion of the renovations. NYSCRF will respond with its
approval or disapproval of each Acquisition Plan (or of each property that is
the subject thereof, if more than one) within twenty-five (25) days after
receipt of the Acquisition Plan (and NYSCRF shall have the full 25 day period to
respond and elect to participate in the project even if a shorter period is
indicated or identified by the Acquisition Plan). If NYSCRF fails to respond in
such twenty-five (25) day period, it shall be deemed to have disapproved such
Acquisition Plan. The Company shall not undertake the acquisition of any land or
buildings unless the acquisition has been recommended by the General Partner and
approved by NYSCRF, either pursuant to the Annual Budget process or pursuant to
an Acquisition Plan. Due diligence respecting the acquisition of Vacant Land,
property suitable as Redevelopment Property and Functional Office Property shall
be undertaken in accordance with the procedures set forth on Exhibit K.
          (b) If the General Partner identifies land in the DC Metropolitan Area
that may be suitable for development as an office building but requires rezoning
or other entitlements that are not available as a matter of right as a condition
to such a development and use (a “Speculative Parcel”), the General Partner (or
its Affiliate) shall be free to acquire the Speculative Parcel for its own
account and to pursue all appropriate rezoning, variances or other entitlements
necessary for such development and use. If the General Partner subsequently
determines that the necessary entitlements will not be readily obtainable or
that the Speculative Parcel is not otherwise suitable or feasible for
development as an office building, the General Partner (or its Affiliate) shall
be free to sell the Speculative Parcel to any third party on terms acceptable to
the General Partner and such third party. If the General Partner subsequently
obtains the necessary entitlements for development and use of the Speculative
Parcel as an office building, the General Partner (or its Affiliate) shall offer
the Speculative Parcel for sale to the Company at a price equal to the fair
market value of the Speculative Parcel, and the General Partner shall prepare
and submit to NYSCRF an Acquisition Plan with respect thereto. The General
Partner and NYSCRF shall endeavor in good faith to agree upon the fair market
value of the Speculative Parcel (as approved with such entitlements), but in no
event shall the fair market value of the Speculative Parcel be less than the sum
of (i) the purchase price paid therefor by the General Partner, plus (ii) all
carrying costs incurred with respect to the Speculative Parcel, plus (iii) all
out of pocket costs incurred by the General Partner to obtain the necessary
entitlements. If the parties fail to agree on the fair market value of the
Speculative Parcel within sixty (60) days after the submission of the
aforementioned Acquisition Plan, the parties shall endeavor in good faith to
select a qualified appraiser with substantial appraisal experience in the DC
Metropolitan Area commercial real estate market to determine the fair market
value of the Speculative Parcel, and the determination of such appraiser shall
be final. If the parties do not agree on the designation of a single appraiser,
each party shall appoint a separate qualified appraiser, and the appraisers so
appointed shall mutually select a third qualified appraiser with substantial
appraisal experience in the DC Metropolitan Area commercial real estate market,
and the determination of fair market value by such third appraiser shall be
final
          (c) If NYSCRF disapproves the acquisition of the Speculative Parcel or
a parcel identified as the subject of an Acquisition Plan (an “Acquisition
Parcel”) by the Company, the General Partner (or its Affiliate) shall be free to
acquire and develop the Speculative Parcel

- 52 -



--------------------------------------------------------------------------------



 



or Acquisition Parcel for its own account substantially in accordance with the
information submitted to NYSCRF in the Acquisition Plan.
     13.04 Initiation of New Developments and Redevelopments. Upon the General
Partner’s determination that it is appropriate to initiate a New Development on
any of the Vacant Land Properties or to initiate the rehabilitation of a
Redevelopment Property (a “Redevelopment”), the General Partner shall so notify
NYSCRF in writing, which notice shall be accompanied by the following
(collectively, a “Development Plan”): (a) Preliminary Plans and Specifications,
(b) leasing commitments, if any, (c) a Preliminary Project Budget, including a
pro forma operating budget, (d) a description of the office market and leasing
conditions for the market in which the New Development or Redevelopment is
located, (e) a proposed Sources and Uses of Funds, identifying any construction
financing proposed by the General Partner for funding some or all of the costs
of such project, and (f) any other information in the General Partner’s or its
Affiliates’ possession which would be relevant to NYSCRF’s decision to approve
the Company’s proceeding with such New Development or Redevelopment. Within
thirty-five (35) days after receipt, NYSCRF shall elect either (i) to fund its
Percentage Interest of the cost of the New Development or Redevelopment pursuant
to Section 3.02(a) and approve the General Partner or its Affiliate acting as
Development Manager pursuant to a Development Management Agreement, or (ii) to
permit the General Partner or its Affiliate to develop the designated site for
its own account. If NYSCRF fails to respond within such thirty-five-day period,
it shall be deemed to have made the election under clause (ii) above. Due
diligence respecting the construction of improvements on Vacant Land shall be
undertaken in accordance with the procedures set forth on Exhibit L.
     13.05 [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
     13.06 Disapproval of Proposed New Development or Redevelopment. If NYSCRF
does not approve a New Development or Redevelopment, the General Partner or its
Affiliate may, within thirty (30) days after NYSCRF has disapproved the New
Development or Redevelopment or after expiration of the period during which
NYSCRF is required to notify the General Partner of its approval, purchase the
Vacant Land Property or Redevelopment Property (whichever is appropriate) on
which the New Development or Redevelopment was proposed by the General Partner,
for purposes of developing it in accordance with the Development Plan that was
submitted to NYSCRF under Section 13.04. The purchase price (the “GP Price”)
shall be the sum of (i) the cost to the Company for such Property, (ii) all
non-interest carrying costs incurred by the Company related to its ownership of
such Property such as real estate taxes, security, maintenance and insurance,
(iii) interest on the amount referenced in (i) at the simple rate of

- 53 -



--------------------------------------------------------------------------------



 



seven percent (7%) per annum from the date of the Company’s acquisition of the
subject Property, and (iv) all transfer costs incurred as part of the
conveyance, with the exception of title costs and transfer taxes, which shall be
shared by the Company and the General Partner, as seller and buyer respectively,
in a manner consistent with local custom.
     13.07 First Refusal and Repurchase Rights. With respect to any New
Development or Redevelopment that is disapproved (or deemed disapproved) by
NYSCRF pursuant to Section 13.04 and with respect to which the General Partner
or its Affiliate has elected to purchase the underlying Property as permitted in
Section 13.06, the Company and NYSCRF shall have the following rights, which
will be memorialized in an instrument placed of record against the Property
being transferred:
          (a) [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]
          (b) [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]
          (c) [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]

- 54 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS PROVISIONS
     14.01 Additional Actions and Documents. Each Partner shall take or cause to
be taken such further actions and shall execute, acknowledge, deliver, and file
such further documents and instruments, and use reasonable efforts to obtain
such consents, as may be necessary or as may be reasonably requested in order to
maintain the Company pursuant to the terms and conditions of this Agreement.
     14.02 Notices. All notices, demands, requests or other communications
(collectively, “Notices”) which may be or are required to be given, served, or
sent by any party to any other party pursuant to this Agreement shall be in
writing and shall be hand delivered or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, facsimile transmission (at the number set forth below on the signature
page, with the original to be sent the same day by mail as provided above) or by
Federal Express or other recognized overnight delivery service addressed to the
recipient at its address set forth below (or at such other address as the
recipient may have theretofore designated in writing). Each Notice which shall
be hand delivered or mailed in the manner described shall be deemed sufficiently
given, served, sent, received, or delivered for all purposes at such time as it
is delivered to the addressee (with the return receipt, the delivery receipt, or
the affidavit of messenger being deemed conclusive (but not exclusive) evidence
of such delivery or at such time as delivery is refused by the addressee upon
presentation). Each Notice which shall be by facsimile transmission in the
manner described above shall be deemed sufficiently given, served, sent,
received, or delivered for all purposes at such time as the original is
delivered to the addressee or delivery is refused by the addressee. Subject to
the above, all Notices shall be addressed as follows:

- 55 -



--------------------------------------------------------------------------------



 



          (a) If to the Company, at the Company’s principal office, with copies
to each Partner; and
          (b) If to any Partner, at the address set forth below its name on the
execution page of this Agreement, or to such other address as any Partner may
specify for itself by written notice given in accordance with this Section.
     14.03 Survival and Reliance. All covenants, agreements, statements,
representations, warranties, and indemnities made in this Agreement shall
survive the execution and delivery of this Agreement and the termination of the
Company, and may be relied upon by each of the Partners.
     14.04 Waivers. Except as otherwise provided herein, neither the waiver by a
Partner of a breach of or a default under any of the provisions of this
Agreement, nor the failure of a Partner, on one or more occasions, to enforce
any of the provisions of this Agreement or to exercise any right, remedy, or
privilege hereunder shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights, remedies, or privileges hereunder.
     14.05 Exercise of Rights. Except as expressly provided herein, no failure
or delay on the part of a Partner or the Company in exercising any right, power,
or privilege hereunder and no course of dealing between the Partners or between
a Partner and the Company shall operate as a waiver thereof and no single or
partial exercise of any right, power, or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. Except as otherwise provided herein, any Partner shall have the right
to seek specific performance of the duties and obligations set forth in this
Agreement. The rights and remedies herein are cumulative and not exclusive of
any other rights or remedies which a Partner or the Company would otherwise have
at law or in equity or otherwise.
     14.06 Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon and shall inure to the benefit
of the Partners and their respective successors and assigns.
     14.07 Limitation on Benefits of this Agreement. No person or entity other
than the Partners and the Company is or shall be entitled to bring any action to
enforce any provision of this Agreement against any Partner or the Company. All
covenants, undertakings, and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the Partners (or
their respective successors and assigns as permitted hereunder) and the Company.
     14.08 Amendment Procedure. Any amendment to this Agreement shall be in
writing and require the unanimous approval of all of the Partners.
     14.09 Entire Agreement. This Agreement contains the entire agreement among
the Partners with respect to the transactions contemplated herein, and
supersedes all prior oral or written agreements, commitments, or understandings
with respect to the matters provided for herein.

- 56 -



--------------------------------------------------------------------------------



 



     14.10 Pronouns, Time. All pronouns and terms hereof and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular,
or plural, as the identity of the person or entity may require. If any period or
time set forth in this Agreement begins, ends or occurs on a day other than a
Business Day, then such period or time shall instead begin, end or occur on the
next Business Day.
     14.11 Headings. Article and Section headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction, or scope of any of the provisions hereof.
     14.12 Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof).
     14.13 Partner’s Representatives. Each Partner shall at all times designate
at least one individual as its representative for the purposes of communicating
with the Company and the other Partners. The Company and each Partner shall be
entitled to rely (and shall be protected in such reliance) on communications
from any such representative with respect to required consents and approvals and
other required or desired matters arising under this Agreement. Any Partner may
designate one or more replacement representatives for itself by written notice
to the other Partners. The initial representative of each Partner is set forth
below such Partner’s signature on the execution page of this Agreement.
     14.14 Execution in Counterparts. To facilitate execution, this Agreement
may be executed in as many counterparts as may be required, and it shall not be
necessary that the signatures of all persons required to bind any party appear
on each counterpart, but it shall be sufficient that the signature of, or on
behalf of, each party, or that the signatures of the Persons required to bind
any party, appear on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in making
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto. Faxed or electronically delivered signatures shall be
enforceable as originals against the party delivering such signatures.
     14.15 Affirmative Action Policy. The Partners recognize the benefits of
affirmative action in fostering opportunities for the equal participation of
minority and women-owned business enterprises, and minority and women employees
and principals are given the opportunity to participate in the performance of
contracts entered into by the Company. This Company believes the opportunity for
full participation in the free enterprise system by persons traditionally,
socially and economically disadvantaged is essential to obtain social and
economic equality. Accordingly, it is the policy of the Company to foster and
promote the participation of such individuals and business enterprises in its
contracts. The Company expects all concerned to afford all persons equal
employment opportunities without discrimination.
     14.16 Advisor. NYSCRF has informed the General Partner, and the General
Partner acknowledges, that NYSCRF has engaged the services of Heitman Capital
Management LLC (who, together with any other entity hereafter appointed by
Limited Partner, is referred to herein

- 57 -



--------------------------------------------------------------------------------



 



as “Advisor”) in connection with this Agreement. NYSCRF has named Anthony
Ferrante, Jerome J. Claeys and Howard Edelman (representatives of Advisor) to
act as its representatives. The General Partner agrees that, notwithstanding the
identification of the representatives of NYSCRF, other individuals representing
NYSCRF (individually, a “CRF Representative” and, collectively, “CRF
Representatives”) shall be entitled to participate in meetings and other
communications between any the General Partner and NYSCRF, and that any
information provided to NYSCRF’s representatives shall concurrently be provided
to any CRF Representative identified in writing to the General Partner. The
General Partner shall have the right to rely on the written approval or
disapproval of any matter from the NYSCRF representatives identified in this
Section or otherwise designated by NYSCRF and identified to the General Partner
in writing.
     14.17 Insurance. The Company shall maintain, or cause its Affiliate to
maintain, insurance on the Properties of such types and in such amounts and with
such insurers as the General Partner and NYSCRF shall reasonably agree. Such
insurance shall conform to the minimum standards for property, commercial
general liability and fidelity insurance identified in Exhibit M. Any decision
to insure the Properties below these minimum standards shall be subject to the
approval of both the General Partner and NYSCRF.
     14.18 Legal Representation of the Company. Wolf, Block, Schorr and
Solis-Cohen LLP (“Wolf Block”) represented the General Partner in the
preparation and negotiation of this Agreement, and the parties agree that such
representation will not disqualify Wolf Block from representing the Company.
Furthermore, if Wolf Block is engaged by the Company to represent the Company,
Wolf Block will not be disqualified from thereafter representing the General
Partner or its Affiliate; provided, however, that the foregoing shall not apply
to waive any objection NYSCRF may have with respect to the representation by
Wolf Block of (i) the General Partner or its Affiliate in litigation against the
Company, or (ii) the Company in litigation against the General Partner or its
Affiliate.
     14.19 Special Covenants. So long as any of the Properties is subject to
mortgage financing requiring the borrower to be a “single purpose entity”, the
Company shall cause the Subsidiary that is the subject of such loan to comply
with (and to the extent required by the applicable loan documents, the Company
shall comply with) the single purpose entity requirements set forth in the loan
document for such financing.

- 58 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed on its behalf, as of the day and year first above set forth.

          PARTNER   PERCENTAGE INTEREST  
NEW YORK STATE
       
COMMON RETIREMENT FUND
    75 %

Thomas P. Dinapoli, Comptroller of the
State of New York, as Trustee of the
Common Retirement Fund

         
By:
  /s/ NICK SMIRENSKY    
 
 
 
Name: Nick Smirensky    
 
  Title: Deputy Comptroller    

Addresses for Notices:
New York State Common Retirement Fund
c/o Office of the State Comptroller
59 Maiden Lane, 30th Floor
New York, NY 10038-4502
Attn: Assistant Comptroller for Real Estate
Fax No.: 212-383-1331
Telephone No.: 212-383-1508
with copies to:
New York State Common Retirement Fund
c/o Office of the State Comptroller
59 Maiden Lane, 30th Floor
New York, NY 10038-4502
Attn: Assistant Deputy Counsel
Fax No.: 212-681-1331
Telephone No.: 212-383-1330
with copies to:
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, CA 90067-3284
Attn: Amy H. Wells, Esq.
Fax No.: 310-277-7889
Telephone No.: 310-284-2233

- 59 -



--------------------------------------------------------------------------------



 



with copies to:
Heitman Capital Management LLC
191 North Wacker Drive
Suite 2500
Chicago, IL 60606
Attn: Jerome Claeys
Fax No.: 312-251-5445
Telephone No.: 312-541-6740
and with copies to:
Heitman Capital Management LLC
191 North Wacker Drive
Suite 2500
Chicago, IL 60606
Attn: Anthony Ferrante
Fax No.: (312) 541-6789
Telephone No.: (312) 251-5458
[Signatures Continued on Next Page]

- 60 -



--------------------------------------------------------------------------------



 



[Signatures Continued from Previous Page]

          PARTNER   PERCENTAGE INTEREST  
LIBERTY WASHINGTON VENTURE, LLC
    25 %

By Liberty Property Limited Partnership,
its sole member
By Liberty Property Trust,
its sole general partner

         
By:
  /s/ MICHAEL T. HAGAN    
Name:
 
 
MICHAEL T. HAGAN    
Title:
  CHIEF INVESTMENT OFFICER    
 
       
By:
  /s/ WILLIAM P. HANKOWSKY    
Name:
 
 
WILLIAM P. HANKOWSKY    
Title:
  CHAIRMAN, PRESIDENT AND CEO    

Addresses for Notices:
500 Chesterfield Parkway
Great Valley Corporate Center
Malvern, PA 19355
Attn: Michael T. Hagan
Fax No. 610-644-4129
Telephone No. 610-648-1716
with copy to:
Wolf, Block, Schorr and Solis-Cohen
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103-2097
Attention: Herman C. Fala
Facsimile: 215-405-2976

- 61 -